Case: 11-13273    Date Filed: 06/30/2014   Page: 1 of 72


                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-13273
                          ________________________

                      D.C. Docket No. 1:10-cv-22692-PCH

MANUEL ANTONIO RODRIGUEZ,

                                                            Petitioner - Appellant,

                                      versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                           Respondent - Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (June 30, 2014)

Before CARNES, Chief Judge, TJOFLAT and WILSON, Circuit Judges.

TJOFLAT, Circuit Judge:

      Petitioner, Manuel Antonio Rodriguez, is a Florida prison inmate sentenced

to death for three murders committed during the course of a burglary on the

evening of December 4, 1984, in Miami, Florida. He seeks the vacation of his
                Case: 11-13273       Date Filed: 06/30/2014       Page: 2 of 72


convictions for murder and armed burglary and of his death sentences on the

grounds that the State (1) elicited or failed to correct false testimony during the

guilt phase regarding the benefits it afforded a key prosecution witness in exchange

for his testimony and (2) withheld evidence favorable to his defense during both

the guilt and sentencing phases, in violation of the procedural due process rules

established by the United States Supreme Court in Giglio v. United States 1 and

Brady v. Maryland.2 The Florida Supreme Court found that neither violation had

occurred, and therefore refused to disturb Petitioner’s convictions or death

sentences. Rodriguez v. State (“Rodriguez II”), 39 So. 3d 275 (Fla. 2010).

Petitioner then turned to the United States District Court for the Southern District

of Florida for relief, petitioning that court for a writ of habeas corpus. 3 The

District Court, concluding that the Florida Supreme Court properly applied the




      1
          405 U.S. 150, 92 S. Ct. 763, 31 L. Ed. 2d 104 (1972).
      2
          373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
      3
          See generally 28 U.S.C. § 2254.


                                                2
                 Case: 11-13273       Date Filed: 06/30/2014        Page: 3 of 72


Giglio and Brady rules in denying Petitioner’s claims, 4 denied the writ. We

affirm. 5

                                                 I.

                                                 A.

       On December 4, 1984, Virginia Nimer, her husband Wally Nimer, and her

sister Genevieve Abraham planned on having dinner together at a Miami restaurant

after Abraham visited two elderly friends, Sam and Bea Joseph, 6 at their

apartment. 7 When she failed to appear at the restaurant and their phone calls to the

Josephs’ telephone number were not answered, the Nimers went to the Josephs’


       4
         The District Court reached its conclusion under the standards set out in the
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214
(codified as amended at 28 U.S.C. §§ 2241–55). See infra part III.A.
       5
          Our review of the denial of a writ of habeas corpus is limited to the issues presented in a
certificate of appealability (“COA”) issued pursuant to 28 U.S.C. § 2253(c)(1). The District
Court granted Petitioner’s application for a COA as to these issues: (1) Whether
“Brady/Giglio/Strickland violations . . . occurred during [Petitioner’s] trial [and] rendered his
convictions unreliable,” and (2) whether “Brady violations that occurred during the penalty
phase rendered his death sentence unreliable.” Strickland refers to Strickland v. Washington,
466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), and Petitioner’s claim that his attorneys
failed to provide him with the effective assistance of counsel required by the Sixth Amendment’s
Assistance of Counsel Clause, which is applicable to the States through the Fourteenth
Amendment’s Due Process Clause. See Gideon v. Wainwright, 372 U.S. 335, 344, 83 S. Ct.
792, 796, 9 L. Ed. 2d 799 (1963). Petitioner’s opening brief in this appeal abandoned the
argument that his attorneys failed to provide the effective assistance of counsel Strickland
requires. Petitioner’s Corrected Br. at 26 n.4. We therefore limit the appeal to Petitioner’s
Brady and Giglio claims.
       6
           The Josephs were in their early 80s; Abraham was 73.
       7
          The apartment, number 9, was located in an apartment complex at 6080 S.W. 40th
Street, in Miami.


                                                 3
               Case: 11-13273       Date Filed: 06/30/2014      Page: 4 of 72


apartment. The front door was open about an inch. They entered the apartment

and found Abraham and the Josephs dead.8 Abraham was seated in a chair near

the front door and had a string of pearls around her left hand. Bea Joseph was face

down on the floor between the kitchen wall and the dining room table. Clutched in

her hands were a silver necklace and a bloody napkin. Sam Joseph was on the

floor on the other side of the dining room table, with his legs under the table.

       According to the Medical Examiner, Abraham had a bullet lodged in her left

shoulder. The bullet went through her right ear and into her head, fracturing the

scalp bone and, continuing downward, two cervical vertebrae. The bullet severed

her spinal cord almost completely and came to rest against her left shoulder blade.

A second bullet lodged in the bone above her eye socket, but did not penetrate the

brain. The entry wound was surrounded by soot and stippling, indicating that the

bullet had been fired at close-range. The wound was consistent with a gun being

fired next to the victim’s temple by someone standing while the victim was seated.

The way the body was found indicated that the shot entered above the eye socket

was the second shot. Death was caused by the first bullet.


       8
         Nothing about the scene indicated a forced entry into the apartment. Someone had
entered the apartment and rummaged through the master bedroom, emptying drawers of a night
stand beside the bed and the bedroom dresser, and had gone through the clothes in the walk-in
closet. An empty jewelry box was at the foot of the bed, and Bea Joseph’s jewelry—including
her diamond earrings and diamond watch—was missing.


                                              4
              Case: 11-13273     Date Filed: 06/30/2014   Page: 5 of 72


      Bea Joseph’s lips were swollen and bloody, and her upper lip had a one-

eighth-inch split. The injury appeared to have been caused by a blow from an

elbow. A bullet had entered one-quarter of an inch to the right of the midline of

her forehead. It penetrated the cranial cavity and into the left cerebral hemisphere

from front to back, exiting through the back of the occipital lobe, and lodging in

the bone in that area, fracturing it. Bea would have died very quickly as a result of

this wound; within a couple of minutes, at most. A second bullet grazed the back

of her neck. That it did not strike any part of her back indicated that her head and

neck were bent forward at the time the wound was inflicted, probably after the shot

to the forehead.

      Sam Joseph had an entry wound on the back of one hand, in the web

between the thumb and index finger, and an exit wound on the palm of his other

hand, indicating that the wounds were caused by one bullet. Another bullet pierced

his left shoulder. Two more bullets entered his cheek, very close together in quick

succession. One went into the cranial cavity, into the right cerebral hemisphere,

after going through the maxilla. The bullet’s disruption of the frontal lobe would

have caused his death within a few minutes. The other bullet entered the soft facial

tissue and exited at the base of the neck, grazing the folds of the skin. This

indicated that Sam’s head was thrown back at the time this shot was fired.


                                          5
               Case: 11-13273       Date Filed: 06/30/2014      Page: 6 of 72


       Petitioner, his girlfriend Maria “Cookie” Malakoff, and their children lived

in the same apartment complex as the Josephs. The Joseph family owned the

apartment complex. Sam Joseph managed it and collected the rent.9

       On July 4, 1985, a tipster identifying himself as Antonio Heres Chait

contacted the Metro-Dade Police Department,10 claiming to have information

about the murders. He was referred to Detective William Venturi, the lead

investigator in the case. After identifying himself and providing Venturi with his

date of birth, social security number, current address, and telephone number, Chait

informed Venturi that, in December 1984, he was living in the apartment complex

where the murders took place; his apartment was number 3. He stated that, on the

evening of December 4, he saw two males running from the apartment complex

from the direction of apartment 9, and that he knew one of the men, whom he

identified as “Juanito.” Detective Venturi asked Detective Daniel Baretta to look

into the matter. Detective Baretta found nothing, except that Chait’s real name was




       9
        Tama Zaydon, the Josephs’ granddaughter, testified that her parents owned the building.
The day before the murder, she visited the Josephs’ apartment which was kept impeccably neat.
She saw it after the murders and said there was a “big mess everywhere.” Doc. 16-50, at 28.
       10
        In 1997, the Metro-Dade Police Department became the Miami-Dade Police
Department.


                                              6
                 Case: 11-13273      Date Filed: 06/30/2014      Page: 7 of 72


Manuel Antonio Rodriguez—the Petitioner in this case—and that he had a Metro-

Dade Police Department number identifying a criminal record.

      On November 25, 1985, Petitioner called the police again, identifying

himself as Antonio Traves. Detective Venturi met him and informed him that they

knew his real identity and that he had given them bogus information in July.

Petitioner admitted that he had lied, and then gave Venturi some new information

that raised Venturi’s suspicions. Referring to the murders, Petitioner said that they

occurred between 6:30 and 7:00 p.m., information Venturi had not provided him

on July 4, 1985, and that he saw another individual leaving the area of apartment 9,

whom he identified as “Geraldo.” Petitioner said that Geraldo “looked exactly like

the composite” etching of the suspect the police had published, that he had seen

Geraldo driving a white Camaro, and that he had been reluctant to reveal his name

because he feared Geraldo due to Geraldo’s “violent past.” Doc. 16-53, at 87–88.

      The information proved worthless. On November 29, Detective Venturi

summoned Petitioner to the police station, accused him of being involved with the

murders, and read him his Miranda rights. 11 Petitioner waived his rights, including

the right to the presence of counsel, and began responding to Detective Venturi’s



      11
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                7
               Case: 11-13273       Date Filed: 06/30/2014       Page: 8 of 72


questions. He acknowledged knowing the Josephs; he had done some work for

them. He referred to “Mr. Joseph” as “a very stingy person.” Doc. 16-53, at 93.

When Venturi asked him to describe his participation in the murders, Petitioner

“bowed his head down and he just began to cry,” said he was “getting sick,” and

refused to answer further questions. Doc. 16-53, at 94. With that, the questioning

ceased.

       By 1992, the murder investigation had become a “cold case,” dormant. The

Metro-Dade police had received and investigated hundreds of leads, but all turned

out to be false. In March of that year, Ralph Lopez called the Metro-Dade Police

Department’s “Crime Stoppers” section, claiming to know who committed the

murders. He was referred to two homicide detectives in the “cold case squad,”

Gerard Crawford and Gregory Smith, who had inherited the case. 12 Lopez

informed them that, in late 1984 or early 1985, his sister’s husband’s brother, Luis

Rodriguez, told him that he and Tony Rodriguez had committed the murders.13




       12
         Detective Venturi had retired from the Metro-Dade Police Department in 1987.
Detective Crawford was the lead investigator on the case going forward.
       13
         Lopez’s sister, Velia, was married to Isidoro Rodriguez, Luis Rodriguez’ brother.
Lopez was acquainted with Tony Rodriguez (Petitioner) through Tony’s girlfriend, Cookie
Malakoff, Luis’s step-sister.


                                               8
                 Case: 11-13273       Date Filed: 06/30/2014       Page: 9 of 72


They had gone to the Josephs’ apartment for money—to steal the cash Mr. Joseph

had on hand.

      With Lopez’s revelations in hand, the two detectives launched an extensive

investigation—to set the stage for a meeting with Luis Rodriguez and, hopefully,

to obtain his confession. By August 1993, they were ready. On August 3, they

contacted Luis at his place of business in Orlando, told him they were investigating

the Joseph/Abraham murders, and asked him if he would accompany them to the

Orange County Sheriff’s office for questioning. He agreed. The detectives asked

him about his background, family, and work history, and he was forthcoming.

When Detective Crawford asked if he knew “Tony Rodriguez,” his “whole

demeanor changed,” Doc. 16-62, at 83, and, following a cigarette break, he

confessed to having participated in the homicides. A court reporter was

summoned, and Luis repeated the confession under oath, on the record. A warrant

for his arrest issued, and he was taken into custody.

      The next day, August 4, Detectives Crawford and Smith drove to the

Tomoka Correctional Institution in Daytona Beach, where Petitioner was

incarcerated.14 Petitioner was summoned. The detectives identified themselves



      14
           Petitioner was serving multiple prison sentences for a variety of crimes. See infra note
21.


                                                 9
             Case: 11-13273     Date Filed: 06/30/2014   Page: 10 of 72


and explained why they were there. Petitioner already knew; he had spoken to

Cookie the day before about their investigation. The meeting was cordial, lasting

perhaps an hour, after which the detectives went to Miami, and went to Cookie’s

residence to interview her. Cookie was unavailable. She called Detective Smith

on August 9, “insistent that she give [a] statement that day.” Doc. 16-63, at 7.

“She said that she lived with the horror for years and that she needed to give a

statement and tell the truth about what she knew.” Doc 16-63, at 8. Detective

Smith asked Detective Nyberg to interview her.

      On August 9, a warrant issued for Petitioner’s arrest. On August 13,

following his arrest that day, Detectives Smith and Crawford brought Petitioner to

the Metro-Dade Police Headquarters in Miami. There, they advised him of his

rights, which he waived, then asked him a series of preliminary questions

concerning his level of education, proficiency in English, and mental state.

Petitioner said he finished the ninth grade, had no problem in communicating in

English, and had taken medication that morning, Trilafon and Benadryl. He said

that the medication did not impair his ability to understand what was taking place,

but it did make him a bit nervous and restless.

      After responding to these preliminary questions, Petitioner was asked about

his relationship with Luis Rodriguez and Isidoro Rodriguez. He said they were

“not trust worthy and that they were rumored to be criminals or engaged in
                                         10
             Case: 11-13273     Date Filed: 06/30/2014   Page: 11 of 72


criminal activity.” Doc. 16-63, at 30. The questioning then turned to Petitioner’s

activities on the day of the murders. Petitioner, in answering their questions, was,

in Detective Smith’s words, “very cooperative.” Doc. 16-63, at 33. At the same

time, his answers were markedly inconsistent. With some answers he was not at or

near the crime scene at all and in others he took Luis and Isidoro to the Josephs’

apartment, number 9, and stood outside in the hallway after they entered it.

      Petitioner began by saying that he was in Homestead, Florida, the afternoon

of December 4, 1984. Cookie, his daughter Natasha, and his stepson Landi stayed

behind in their apartment, number 3. They soon left the apartment, though,

because Cookie had placed “bug bombs” in all the rooms. On reflection, Petitioner

thought she probably placed the bug bombs following his return from Homestead.

After that, he, Cookie, and the children left the apartment and drove to his mother’s

residence, where they stayed all night. On further reflection, Petitioner said that

after leaving the apartment, they drove to Miami Children’s Hospital so Natasha

could receive treatment for her heart condition.

      After relating this, Petitioner digressed and talked about a “conspiracy”

involving the Josephs and the apartment complex. The conspiracy also involved

some doctors for whom Cookie had worked who had purchased the complex

following the murders. At this point in the interview, Detective Smith informed

Petitioner that Luis Rodriguez had given a “detailed full confession” of the
                                          11
              Case: 11-13273    Date Filed: 06/30/2014   Page: 12 of 72


murders. Doc. 16-63, at 35. Upon hearing this, Petitioner said that Cookie’s

family didn’t like him, that they would lie about him, and that he had been lying—

giving a false alibi—so he could “cover for Cookie’s family.” Doc. 16-63, at 36.

Cookie’s family, he said, was involved in the crime. Earlier in the conversation,

Petitioner said that Luis Rodriguez was not present during the events that took

place on December 4. After claiming that he had given a false alibi to cover for

Cookie’s family, however, Petitioner said that Luis did come to their apartment

that day for a visit.

       Detective Smith responded to this by informing Petitioner that in addition to

Luis’s confession, Cookie and Isidoro had also implicated him in the homicides.

Petitioner’s reply to that was, “I did not shoot anybody.” Doc. 16-63, at 38. He

repeated the statement every time the detectives asked him what actually

happened. At one point, he said, “I didn’t go inside.” Doc. 16-63, at 39. He

explained that Luis had come from Orlando that day to visit with him and Cookie.

Luis was in need of money and needed his help. Petitioner told Luis that his

landlord would probably have money, from the rents he had collected, but that he

would not assist Luis in taking the money. Luis’s response was that all Petitioner

had to do was help him get inside the Josephs’ apartment and that he would handle

the rest. Petitioner agreed.


                                         12
             Case: 11-13273    Date Filed: 06/30/2014   Page: 13 of 72


      According to Petitioner, as he and Luis were walking toward the Josephs’

apartment, they stopped so Luis could make a phone call. Moments later, Isidoro

appeared on the scene. On arriving at the apartment, Petitioner knocked on the

door. Mr. Joseph came to the door. Luis and Isidoro forced their way into the

apartment and Petitioner remained outside, taking up a position at the corner of the

building. Within seconds, Petitioner heard gunshots. Several minutes later, Luis

and Isidoro came out. Isidoro left the scene. Petitioner and Luis went to

Petitioner’s apartment, woke up Cookie and the children, and departed in

Petitioner’s station wagon, with Cookie driving. They drew alongside a canal, and

Luis threw several objects into the water. From there, they went to Miami Beach,

dropped Luis off, and proceeded to Petitioner’s mother’s residence.

                                         B.

      On September 15, 1993, a Dade County, Florida, grand jury indicted

Petitioner and Luis Rodriguez for the capital murder of Bea Joseph, Sam Joseph,

and Genevieve Abraham and for armed burglary. At their arraignment before the




                                         13
               Case: 11-13273        Date Filed: 06/30/2014        Page: 14 of 72


Dade County Circuit Court, both defendants pled not guilty and demanded a trial

by jury. 15

       Over the next several months, the parties engaged in extensive discovery.

Among other things, the attorneys for the two defendants took the depositions of

the material witnesses. These attorneys also moved the Circuit Court to suppress

the statements the defendants made to the detectives investigating the crimes at

issue. On April 10, 1995, following an evidentiary hearing, the court announced

its rulings. The court denied Luis Rodriguez’s motion in full, finding that, on

August 3, 1993, he freely and voluntarily confessed under oath before a court

reporter, after waiving his Miranda rights.16 The court denied Petitioner’s motion

with respect to his post-Miranda statements. On August 15, 1995, the Circuit

Court granted the defendants’ motions to sever the case for trial.

       On April 25, 1996, in open court and in Petitioner’s presence, Luis

Rodriguez and the State announced that they had entered into a plea agreement.

Luis would plead guilty to three counts of second degree murder and one count of




       15
        The reasons for the delay during the 31 months between Petitioner’s arraignment in
September 1993 and the start of trial in October 1996 are irrelevant to the issues involved in this
appeal.
       16
          The court found that the initial statements Luis made to Detectives Crawford and Smith
before he was advised of his rights were noncustodial and thus admissible at trial.


                                                14
               Case: 11-13273       Date Filed: 06/30/2014       Page: 15 of 72


armed burglary and would be sentenced on each count to life imprisonment, with a

three-year mandatory minimum term, in exchange for his truthful testimony

against Petitioner. 17 The court accepted the plea agreement, Luis entered pleas of

guilty according to its terms, and the court sentenced him to concurrent sentences

of life imprisonment.

       Luis pled guilty because the State had an open and shut case against him.

He had confessed to premeditated murder under oath before a court reporter, and

the cold-blooded circumstances under which it was committed were sufficiently

aggravating to warrant capital punishment. To escape the death penalty, Luis had

to accept the deal the State offered him.

       The trial of the State’s case against Petitioner was scheduled to begin on

October 7, 1996. Luis would be the State’s star witness. It was obvious to

Petitioner’s lawyers, Richard Houlihan and Eugene Zenobi, that they had to

destroy Luis’s credibility if Petitioner were to avoid the death penalty. They had

to convince the jury that Luis was lying to save his life. Their questioning of Luis

on cross-examination would provide them with the means they needed to do that.



       17
          The plea agreement also required Luis to submit to a polygraph examination. Prior to
Petitioner’s trial, the State moved the court to prevent Petitioner’s lawyers from informing the
jury in any way of the fact that Luis had submitted to a polygraph examination. The court
granted the motion.


                                               15
             Case: 11-13273     Date Filed: 06/30/2014   Page: 16 of 72


      The plea agreement would serve as the foundation for the lawyers’ cross-

examination. They would show the jury that Luis would do anything to avoid the

death penalty—that he was prepared to say whatever the State wanted him to say

to obtain Petitioner’s convictions for premeditated murder. To tie Luis down to the

story he would tell the jury at trial, the lawyers took his deposition on May 9 and

10, 1996, two weeks after he pled guilty to and was sentenced for second degree

murder and armed burglary. They had already taken the depositions of Detectives

Crawford and Smith and other witnesses who might shed light on the

circumstances surrounding his decision to plead guilty and testify against

Petitioner, so by the time they deposed Luis, they had a good idea of what his

testimony was going to be.

      In questioning Luis on deposition, the lawyers had the benefit of his plea

agreement with the State and a copy of the confession he had given Detectives

Crawford and Smith under oath on August 3, 1993. They also knew of the kid-

gloves treatment Luis had been afforded while being held in the Metro-Dade

County Jail between August 3, 1993, and May 9, 1996. Crawford and Smith had

accommodated Luis’s requests to visit his wife and family by arranging for him to




                                         16
               Case: 11-13273        Date Filed: 06/30/2014       Page: 17 of 72


see them at the Metro-Dade Police Station or the State Attorney’s office.18 At the

police station, Luis met with his family in one of the interrogation rooms. On one

occasion, when he was alone with his wife, they engaged in sexual intercourse.

       Most of these family visits, including the one when Luis and his wife had

sex, occurred before Luis pled guilty and agreed to testify against Petitioner. Some

visits took place afterwards. The Assistant State Attorney who was handling the

case, Abraham Laeser, was aware of the visits. So were Luis’s attorneys.

                                                C.

       Petitioner’s trial began on schedule, on October 7, 1996. The State’s

evidence portrayed the scene of the crime as the Nimers found it when they went to

the Josephs’ apartment the evening of December 4, 1984; Petitioner’s visits to the

Metro-Dade Police Department in July and November 1985; the investigation the

police carried out after Ralph Lopez contacted “Crime Stoppers”; Luis Rodriguez’s

arrest; and Petitioner’s interrogation by Detectives Crawford and Smith. Luis

described the events that led up to the murders and how they occurred. The

Florida Supreme Court, in affirming Petitioner’s convictions and death sentences,

recounted what Luis told the jury:

       18
          Some of the visits were to celebrate certain special occasions, such as Luis’s daughter’s
birthday and Christmas. During the various family visits, Luis met with his wife, daughter,
mother, sisters, and mother-in-law, although not all were present on each occasion.


                                                17
               Case: 11-13273       Date Filed: 06/30/2014       Page: 18 of 72


              Luis Rodriguez’[s] . . . testimony was somewhat different from
       his original confession.[19] At trial, Luis testified that in 1984 he was
       living in Orlando. He stated that Manuel called him and asked if he
       was interested in making money by assisting Manuel in committing a
       robbery. Manuel told Luis that Luis would be the lookout and that
       Manuel would do all of the work. Luis flew to Miami and met
       Manuel. They went to the Josephs’ apartment; Manuel knocked on
       the door and told Sam Joseph that Malakoff and the children were
       being held hostage and that they would be released only if the Josephs
       gave him money. Manuel then forced himself into the apartment.
       Luis followed and shut the door.

              Once inside the apartment, Manuel, who had brought two pairs
       of rubber gloves with him, put on one pair and told Luis to wear the
       other pair and not to touch anything in the apartment without the
       gloves. Sam Joseph offered to get money from the bedroom, but
       Manuel instructed Luis to look there instead. Luis found a gun in the
       Josephs’ bedroom, and Manuel became angry with Sam Joseph
       because he thought the offer to get money from the bedroom was
       actually a ruse to get the gun. Eventually, during the course of the
       crime, Manuel shot both Sam and Bea Joseph with a gun he had
       brought with him and then he ordered Luis to shoot Abraham with the
       gun Luis had found in the Josephs’ bedroom. Because Luis was
       scared, he did as he was told and then he fled. He stated that he did
       not receive any of the proceeds from the crime and flew back to
       Orlando the next day.
Rodriguez v. State (“Rodriguez I”) 753 So. 2d 29, 34 (Fla. 2000). 20




       19
          In his initial confession, Luis Rodriguez stated that he had ingested cocaine and
marijuana before the homicides, that he shot Abraham through a pillow, that he shot at two
people, and that Manuel Rodriguez shot the Josephs after he shot Abraham.
       20
         The Florida Supreme Court’s opinion omits the fact that Genevieve Abraham arrived at
the Josephs’ apartment after Petitioner and Luis had entered. They forced her into the apartment
and made her sit in a chair by the front door.


                                               18
               Case: 11-13273       Date Filed: 06/30/2014       Page: 19 of 72


       The State had Detective Crawford testify before it called Luis Rodriguez to

the witness stand. On direct examination, Laeser asked Crawford to explain why

Luis was allowed to visit with his wife and family at the Metro-Dade Police

Station. Crawford said that allowing an accused to visit with family members was

not uncommon, and other detainees awaiting trial were granted the same treatment

as Luis. Petitioner’s lawyers thought that Crawford’s motive for providing the

social visits in this case would be critical to the jury’s assessment of Luis’s

credibility and therefore cross-examined Crawford about his reason for allowing

the visits:

       Q [Mr. Zenobi]: Was this done for any ulterior motive, was this done
       so that he would be a cooperative witness or help with prosecution or
       anything like that?
       A [Det. Crawford]: No, sir.

       Q: Why was this done?




        Isidoro Rodriguez also testified as a prosecution witness, corroborating Luis’s testimony
that he, Isidoro, was not involved in the homicides:
       Isidoro . . . provided documentation that he was working in another city at the
       time of the crimes. He also stated that, soon after the murders, his mother
       contacted him to tell him that she had found coins and jewelry in a bag under her
       trailer and that Manuel and Malakoff had shown up looking for it. Isidoro stated
       that he was aware of the murders in the building and that he took the bag back to
       Orlando, where he threw it into a field. Isidoro’s mother also testified and
       confirmed Isidoro’s story.
Rodriguez I, 753 So. 2d at 34–35.

                                               19
             Case: 11-13273   Date Filed: 06/30/2014   Page: 20 of 72


      A: [Luis] requested these visits for [clothes] or contact with his
      daughter. And there again, we spoke with the supervisor, and there
      was no reason not to.
Doc. 16-55, at 14.

      Q [Mr. Zenobi]: And it never crossed your mind that you were doing
      those things for any ulterior motive or any special favors you were
      granting to Mr. Rodriguez?
      A [Det. Crawford]: I don’t understand your question.

      Q: You weren’t doing this to have Luis Rodriguez testify in the case,
      you were doing it because you wanted to be good to Mr. Rodriguez?
      A: I wanted to be good to his daughter more than anything. I have no
      feelings for Mr. Rodriguez.
Doc. 16-55, at 53.

      Laeser then asked Crawford about Luis’s conjugal visit with his wife:

      Q [Mr. Laeser]: Was Luis Rodriguez allowed to have, to the best of
      your knowledge, a personal visit with his wife or some other woman
      at any time?
      A [Det. Crawford]: Not on my pension.

      Q: When you answer that way?

      A: No, I am sorry. No, he wasn’t.

      ....

      Q: To the best of your knowledge, did it ever happen?

      A: No, sir.
Doc. 16-65, at 74.



                                          20
             Case: 11-13273    Date Filed: 06/30/2014   Page: 21 of 72


      When Luis Rodriguez subsequently took the stand, he was asked, by both

the prosecution and the defense, about the plea agreement and his family visits,

including the conjugal visit. Laeser began his direct examination by addressing the

plea agreement head-on:

      Q [Mr. Laeser]: Some time in the spring of 1996 did you enter into a
      contract or agreement with the state of Florida to testify truthfully?

      A [Mr. Rodriguez]: Yes, I did.
      Q: You originally were charged with three counts of first degree
      murder and one count of burglary. Were those the charges you
      eventually pled guilty to?
      A: Yes
      Q: Eventually were you sentenced for first degree murder, or second
      degree murder?

      A: Second.
      Q: For the second degree murder of Sam Joseph what sentence did
      you receive?
      A: Life.

      Q: For the second degree murder of Bea Sabe Joseph what sentence?
      A: The same.

      Q: For the second degree murder of Genevieve Abraham what
      sentence?
      A: The same.

      Q: For the crime of burglary while armed what sentence?

      A: Those are three years mandatory.

                                         21
             Case: 11-13273    Date Filed: 06/30/2014   Page: 22 of 72


      Q: Did you receive a life sentence as to that count as well, along with
      the mandatory three years?

      A: Yes.

      ....

      Q: Did you review the plea, study it, discuss it with [your attorneys]
      before you signed it and agreed to it?
      A: I did discuss it with them, yes.

      ....
      Q: Did you sign the document after going over each page of it in
      court?

      A: Yes.
      ....
      Q: In terms of your agreement with the state of Florida is there any
      agreement whatsoever for you to get out on parole?
      A: There is none.
      Q: Has anybody promised you – to you or suggested to you that they
      are going to do you a favor after the trial is over and get you parole
      one day?
      A: They couldn’t.

Doc. 16-60, at 57–60.

      Houlihan, on cross-examination, elaborated on the good deal Luis had made

for himself in entering into the plea agreement:

      Q [Mr. Houlihan]: You were facing the death penalty?
      A [Mr. Rodriguez]: True.


                                            22
       Case: 11-13273    Date Filed: 06/30/2014   Page: 23 of 72


Q: And the alternative punishment, if you were convicted of first
degree murder, was a life prison sentence, but with a minimum
mandatory twenty-five years in prison without eligibility for parole.
Correct?

A: Is that what it is?
Q: Your lawyer didn’t tell you?

A: All that I was told was that there was a twenty-five minimum
mandatory on each count and that possibly I could get one of those
charges overturned, to a death row conviction.
Q: Okay. And the sentence could be consecutive. Right?

A: Consecutive. Yes.

Q: Which means you could get the death penalty three times for
example, right?
A: True.

Q: Or you could get a minimum mandatory seventy-five years in
prison. Right?

A: True.

Q: To you that means you will never get out.
A: Of course.

....

Q: Okay. Now, the plea you have taken was second degree, correct?
A: True.

Q: Life in prison with one minimum mandatory three year sentence?

A: True.
Q: And that is for a use of a gun?

                                     23
       Case: 11-13273   Date Filed: 06/30/2014   Page: 24 of 72


A: Right.

Q: Right? Now, that does not have any minimum mandatory twenty-
five years does it?

A: True.

Q: In fact, you can get out, from what you have been told and what
you believe, maybe in ten years?
A: I don’t know where you have been but I have already called
Tallahassee myself, okay, admissions and release. Life sentence is a
life sentence, period. There is no such thing as parole. Since 1984.
Six months before this case occurred.

....

Q: Okay. You remember we had a deposition on two separate days
with you. You remember that?
A: Yes.

Q: Mr. Eugene Zenobi was there?
A: Yes.
Q: I was there?

A: Yes.
....

Q: And on May 10, 1996[,] you were asked the following questions
and answers.
....

Q: Okay. Question: Were you told anything about an estimate about
the amount of jail time you would be doing by either your lawyers or
by the state attorney or by the police?



                                  24
             Case: 11-13273    Date Filed: 06/30/2014    Page: 25 of 72


             Answer: After ten years that I would be able to petition and ask
      for clemency of some kind to the parole board, but it is at their
      discretion.
           Question: Were you told by your lawyers that your chances
      would be good because you cooperated?
             Answer: Yes. There is no guarantee of that.

      A: True.

      Q: Okay. So as we – as you testified supposedly truthfully today to
      the jury, right?
      A: True.

      Q: Do you think there is a chance you could get out in ten years?
      A: Anybody filing for clemency might have a chance. You are
      pleading to the governor of the state. That is anybody. That is
      anybody. It doesn’t mean that you are going to get anything out of it.

      ....
      Q: Do you plan to petition the clemency board or parole after ten
      years?

      A: I would. Yes.
      Q: You will. Do you expect to get it because of your cooperation?

      A: That is totally up to them.

      Q: Do you expect to get it?
      A: Ten years down the road I don’t even know who is going to be
      running the state of Florida. How am I supposed to know? I don’t
      know. I can only petition for it. That is all I can do. I can hope for
      that. I got a daughter. I have hope. I have got a mother out there.
      That is, you know, these things matter to me.

Doc. 16-60, at 72–78.

                                         25
             Case: 11-13273       Date Filed: 06/30/2014   Page: 26 of 72


      Q: Is it not a fact that if you do not testify quote, truthfully, unquote –

      A: True.
      Q: – you get a different plea? You get a different sentence?

      A: I will go back to step one where I will be charged or tried for the
      original charges.

      Q: First degree murder?

      A: Right.
      Q: And who determines truthfulness?

      A: This Court right here.
      Q: This Court. What about those people over there?

      A: I don’t know what his discretion would be. I don’t know what
      your discretion would be. I know that I was told exactly what that
      plea agreement was all about and I knew that when I came inside this
      courtroom I couldn’t hold back anything.
Doc. 16-61, at 38.

      Luis, on direct examination by Laeser and then on cross-examination by

Houlihan, was questioned extensively about his family visitations, including the

conjugal visit with his wife.

      Q [Mr. Laeser]: Have you seen [your family] at all since the time of
      your arrest?

      A [Mr. Rodriguez]: A couple of times.
      Q: At what places or what location was that?

      A: Over at the jail house I saw [my daughter] once. And from then I
      made contacts with detectives, I wanted to see them in a more

                                           26
             Case: 11-13273    Date Filed: 06/30/2014    Page: 27 of 72


      civilized environment and I went ahead and made contact with them
      at the station.

      Q: In total about how many times do you think that your wife and
      daughter saw you in the vicinity of the police station?

      A: About three times.

      Q: Does this happen in the last year or so, or closer to the time of your
      arrest?

      A: Closer to the time of my arrest.
Doc. 16-59, at 62.

      Q: Aside from your wife and daughter had any other family members
      seen you over the months?
      A: Yes.
      ....

      Q: During one of these visits were you ever in a room alone with your
      wife only?

      A: Yes, I was.

      ...
      Q: In terms of your meeting with your wife, about this particular
      meeting about how long did it last?

      A: About five, ten minutes.
      Q: What was the reason that you might have told or asked to be alone
      with your wife?

      A: I needed to speak to her privately. My wife and daughter. My
      wife and my mother-in-law was also in the room and I wanted to also
      have a change of clothes that they had brought me, some new clothes.



                                         27
             Case: 11-13273    Date Filed: 06/30/2014   Page: 28 of 72


      Q: Did you do anything else while you were with your wife in that
      room other than what you told the police you were going to do?

      A: Yes, I did.

      Q: Did you have relations with your wife during those few minutes?

      A: Yes.

      Q: Did you in any way tell the police or let them know that this was
      going to take place?

      A: No.
      Q: Did they approve it or say “Go ahead and do whatever you want.”
      Anything like that?

      A: They never find out. I wouldn’t have been able to do it if they
      found out.
Doc. 16-59, at 69–71.

      Houlihan pressed Luis on how he was able to engage in sexual intercourse in

an interrogation room while the detectives stood by right outside:

      Q [Mr. Houlihan]: You testified already about, you know, you had
      relations with [your wife] in the Metro-Dade Police Department
      homicide interrogation rooms, right?
      A [Mr. Rodriguez]: Correct.

      Q: Now, there is peep holes in those rooms. You remember that?

      A: True.

      Q: Now, one of the officers told you or her to put a napkin – or napkin
      or pieces of paper over the peep hole?
      A: If I was speaking to my lawyer, that would seem something that I
      would want to tell him and that is exactly what I told my lawyer, that
      he maybe do this. But it didn’t happen like this. I took advantage of
                                         28
             Case: 11-13273      Date Filed: 06/30/2014   Page: 29 of 72


      the opportunity. I put a piece of paper on there. Nobody told me to
      do that.

      Q: You did that?

      A: True.

      Q: What kind of paper?

      A: Just got a piece of paper and I put it on the peep hole.

Doc. 16-60, at 82–83.

      Detective Smith was also asked about the conjugal visit after Laeser called

him to the stand. He denied that Luis had been granted permission for a conjugal

visit with his wife and that he was aware of the sexual intercourse while it was

taking place. He said that he learned about the event sometime later.

      Q [Mr. Zenobi]: Was [Luis] allowed any conjugal visits with his wife?

      A [Det. Smith]: Absolutely not.

Doc. 16-63, at 85. On redirect examination, Laeser asked Smith about his

motivation for permitting Luis to spend time with his family:

      Q [Mr. Laeser]: During the course of any of these family visits or
      anything else[,] did you have some sort of secret agreement with Luis
      Rodriguez as to what would happen in his case?

      A [Det. Smith]: No, sir.
Doc. 16-64, at 8.

      The parties’ closing arguments at the conclusion of the guilt phase of the

trial focused in large part on the credibility of Luis Rodriguez’s testimony.

                                          29
             Case: 11-13273     Date Filed: 06/30/2014    Page: 30 of 72


Houlihan went first, Laeser then argued for the State, and Houlihan closed with a

rebuttal. In his opening argument, Houlihan pointed out that “Luis told you . . . he

used the phrase ‘He was choking in fear of the death penalty.’ . . . ‘Choking in fear

of the electric chair’ I believe is how he put it. Choking in fear. He is scared.”

Doc. 16-64, at 86. Houlihan then asked,

             Well, what is so special about Luis Rodriguez that he is taken
      out over and over and over again by the Metro-Dade homicide people.
      And taken to homicide, taken here, taken there. Why? What is so
      special about him? That is not the normal way it is done. Totally
      different. Why?
            I told you in the beginning concerning a deal with the devil, if
      you remember that phrase. Luis Rodriguez is dishonest.

      ....
            He has come here and taken an oath to tell the truth and he has
      lied. He has lied, he says, because he is fearful of the electric chair.
      But he lies. He has not even up to this point told you the truth.

Doc. 16-64, at 89–90.

            Now, this is the person that the state attorney, that the police
      entered into a deal with. A deal. They shook hands on it.
            “You come in and you tell us the truth and you get this second
      degree murder –” if you remember – “and live.”

              Up to this point Luis is facing – his worse [sic] fear was the
      electric chair, but the other fear was, if you recall from the evidence,
      life in prison; first degree murder with a minimum mandatory twenty-
      five years without parole.

      ....


                                          30
             Case: 11-13273    Date Filed: 06/30/2014   Page: 31 of 72


              So he enters into a deal. He shakes on it. “Come in here and
      tell the truth” and he gets second degree and life. And he talked to
      you about why he called up the parole commission. You remember?
      “Oh yes. I called up these clemency people.”

             Well, why is he doing that? He intends in ten years or so to get
      out.

            Is there some sort of agreement unseen by any of us? I don’t
      know, but that is his intention. Is – is he right, or is he wrong? One –
      three murders and one sentence for second degree murder. Why such
      a deal?

            Why does he have relations with his wife in the Metro-Dade
      Homicide Office? If you remember, some of the cops said “Well, I
      don’t know anything about that.” One of them, Crawford, said “You
      know, I could lose my pension if that happened.”
             You know, and he should lose his pension if he was a
      participant in that type of activity, because it is wrong.
             “It doesn’t happen.” It happened to him. Why? Somebody
      else sitting over in the Dade County jail, they don’t get taken out and
      taken over to homicide. Why this guy? What is going to happen?
Doc. 16-64, at 91–92.

      Laeser, countering Houlihan’s argument, pointed out that Luis was not

threatened or improperly motivated to testify a certain way:

            Did Luis Rodriguez say “I was threatened. I was forced. I was
      coerced. Police mistreated me in order to get me to give this
      statement.”

            Did the detective say “We had to raise our voices to him. We
      had to slap our hand on the table. We had to tell him we are going to
      do something to his mom and family” before he would admit what he
      did.


                                         31
             Case: 11-13273    Date Filed: 06/30/2014    Page: 32 of 72


             The witness didn’t say that. The witnesses said “As soon as we
      told him that we had spoken to Tony he broke down. And started to
      talk and hasn’t stopped since.”
Doc. 16-65, at 69.

              And what is the cross examination of Crawford and Smith and
      all of the detectives? “You gave Luis Rodriguez special treatment
      didn’t you.”
             Yes. He was allowed to see his daughter on her birthday once
      three years ago.

             Yes. He was allowed to have his family see him for Christmas
      in the police station once three years ago. After his confession. After
      he had given a statement implicating this defendant. After he had said
      that “The only people involved in this crime were myself and Tony.”
             What – what do the police get out of being decent and letting
      him see his family? Do they get a new story, a new version, new
      facts, new suspects? Or are they just being decent to somebody who
      has already admitted his acts and asked for permission to see his
      family?
            Is there a motive to force Luis to continue to tell the truth?
      “Okay. You have told us the truth on August the 3rd. We want you
      to continue telling us the truth, so we are going to let you see your
      daughter on her birthday.”

            How’s that for a deal.

Doc. 16-65, at 72–73.

              Luis Rodriguez had the greatest motivation in the world to tell
      the truth on that witness stand. He knows what happens if he lies
      about what happened to you jurors. He knows that his deal with the
      state is void. That means he gets reprosecuted. We seek the death
      penalty against him.

            He knows that every single conversation he has had with the
      police, law enforcement and prosecutors from the day of his plea in
                                         32
             Case: 11-13273     Date Filed: 06/30/2014    Page: 33 of 72


      April until and including his testimony can be used against him to
      convict him.

              The only way he can keep himself from being reprosecuted is to
      tell the truth. That is his only obligation.

             What is his motive to lie to you jurors?

      ....
             In all of his cross examination, the special treatment and the
      fact that he was actually allowed to eat a lunch outside the jail, and
      everything else, does that change what he ever said in 1985? Does he
      tell Ralph Lopez “It was me and Tony.” In 1993 does he tell the
      police “It was me and Tony”? In 1996 in front of you jurors does he
      say “It was me and Tony”?

             What does the special treatment have to do with it? What is
      that all about? Other than a way to keep you from focussing [sic] on
      the fact that twenty-two witness and a hundred and three exhibits
      point to only one person on earth. This man. That is what every
      single bit of evidence that you have heard points.

Doc. 16-65, at 89–91.

      During his rebuttal, Houlihan made one last attempt to discredit Luis and his

testimony:

              Luis to this day hasn’t told the truth. What Luis has done, he
      started getting into the script because it was worth it to him to take the
      plea. . . . He cooperates with the police. He goes and sees his family.

             He will do whatever he perceives he needs to do for Luis.
Doc. 16-66, at 28.

      On October 24, after thirteen days of testimony, the jury found Petitioner

guilty on three counts of capital murder and one count of armed burglary, as

                                          33
               Case: 11-13273       Date Filed: 06/30/2014       Page: 34 of 72


charged in the indictment. The trial of the penalty phase of the case was deferred

to December 9. The Florida Supreme Court summarized the evidence presented at

that time, to the same jury.

              The State presented evidence that Manuel Rodriguez had
       seventy-one prior violent felony convictions (the contemporaneous
       murders in this case, twenty-three convictions of armed robbery,
       seventeen for armed kidnaping, eight for aggravated assault with a
       firearm, and numerous convictions for carrying a concealed weapon
       and possession of a firearm by a convicted felon) and that he was on
       probation and parole at the time of the murders.

              Both the State and Manuel Rodriguez presented the testimony
       of numerous psychologists and psychiatrists who had evaluated
       Rodriguez over the preceding twenty years. Apparently, whenever
       Rodriguez was charged with a crime, a question of competency was
       raised and he was evaluated. Most of those who examined him agreed
       that he suffered from some sort of mental illness, but the testimony
       varied greatly in that some had previously found him to be
       incompetent and in need of hospitalization; others had found him to
       be malingering. None could testify to his state of mind at the time of
       the murders. The testimony did establish that Rodriguez had a long
       history of drug abuse. Several of his family members testified
       regarding his childhood and his mother’s mental problems.
Id. at 35.21



       21
          The State established Petitioner’s 71 felony convictions through the live testimony of
detectives in the Metro-Dade Police Department. They introduced certified copies of the
convictions and described the crimes involved. Here is what that evidence disclosed:
       May 15, 1977: Armed Robbery of the DuPont Plaza Hotel. Information Count I:
       Robbery. Information Count II: Unlawful Possession of a Firearm while Engaged
       in Criminal Offense. Pled guilty on May 21, 1980 to robbery. Sentenced to ten
       years’ imprisonment and seven years’ probation.


                                               34
       Case: 11-13273       Date Filed: 06/30/2014      Page: 35 of 72




June 3, 1977: Armed Robbery of Zagami Supermarket. Information Count I:
Robbery. Information Count II: Unlawful Possession of a Firearm while Engaged
in Criminal Offense. Pled guilty on May 21, 1980 to robbery. Sentenced to five
years’ imprisonment.
July 8, 1982: Armed Robbery of the U-Totem convenience store. Information
Count I: Carrying a Concealed Firearm. Information Count II: Grand Theft
Second Degree (of the automobile that Rodriguez had driven to the U-Totem).
Pled guilty to both counts. Sentenced to five years’ imprisonment on each count
to run concurrently on May 6, 1986.
November 22, 1985: Carjacking outside a Ramada Inn. Information Count I:
Robbery (of cash and jewelry from the car passenger). Information Count II:
Robbery (of the car, cash, and jewelry from the car owner). Information Count
III: Unlawful Possession of a Firearm while Engaged in a Criminal Offense. Pled
guilty to all counts. Sentenced to ten years’ imprisonment for Counts I and II.
Sentenced to five years’ imprisonment for Count III, all sentences to run
concurrently.
January 11, 1988: Armed Robbery of a Fabric King fabric store. Information
Count I: Robbery (of jewelry from a store clerk). Information Count II: Robbery
(of cash from the store clerk). Information Count III: Robbery (of cash from a
different clerk). Information Count IV: Kidnapping (of the first clerk).
Information Count V: Kidnapping (of the second clerk). Information Count VI:
Unlawful Possession of a Firearm by a Convicted Felon. Information Count VII:
Carrying a Concealed Firearm. Adjudged guilty and convicted of all counts on
May 4, 1992. Sentenced to thirty years’ imprisonment for Counts I through V.
Sentenced to fifteen years’ imprisonment for Count VI. Sentenced to five years’
imprisonment for Count VII. He was also sentenced to three years’ mandatory
minimum for use of a firearm. All sentences to run concurrently for these
convictions but consecutively for sentences from other cases.
January 19, 1988: Armed Robbery of a Burger King. Information Count I:
Kidnapping (of a counter clerk). Information Count II: Robbery (of cash from the
counter clerk). Information Count III: Robbery (of gift certificates from the
Burger King). Information Count IV: Robbery (of jewelry from the counter
clerk). Information Count V: Aggravated Assault (of the clerk). Information
Count VI: Aggravated Assault (of a different clerk). Information Count VII:
Aggravated Assault (of yet another clerk). Information Count VIII: Carrying a
Concealed Firearm. Information Count IX: Unlawful Possession of a Firearm by
a Convicted Felon. Adjudged guilty and convicted of all counts on May 4, 1992.
Sentenced to thirty years’ imprisonment for Counts I through IV. Sentenced to
five years’ imprisonment for Counts V through VIII. Sentenced to fifteen years’

                                       35
       Case: 11-13273       Date Filed: 06/30/2014       Page: 36 of 72




imprisonment for Count IX. He was also sentenced to three years’ mandatory
minimum for use of a firearm. All sentences to run concurrently for these
convictions but consecutively for sentences from other cases.
February 20, 1988: Armed Robbery of a Burger King (different than the one in
the previous case). Information Count I: Armed Robbery. Information Count II:
Aggravated Assault. Information Count III: Unlawful Possession of a Firearm by
a Convicted Felon. Information Count IV: Carrying a Concealed Firearm.
Information Count V: Kidnapping (with a weapon). Pled nolo contendere to all
counts. Adjudged convicted of all counts on May 4, 1992. Sentenced to thirty
years’ imprisonment for Counts I and V. Sentenced to five years’ imprisonment
for Counts II and IV. Sentenced to fifteen years’ imprisonment for Count III. He
was also sentenced to three years’ mandatory minimum for use of a firearm. All
sentences to run concurrently for these convictions but consecutively for
sentences from other cases.
March 17, 1988: Armed Robbery of a McDonald’s fast food restaurant.
Information Count I: Kidnapping (of a counter clerk). Information Count II:
Robbery (of the clerk). Information Count III: Robbery (of another clerk).
Information Count IV: Carrying a Concealed Firearm. Information Count V:
Unlawful Possession of a Firearm by a Convicted Felon. Adjudged guilty and
convicted of all counts on May 4, 1992. Sentenced to thirty years’ imprisonment
for Counts I and II. Sentenced to five years’ imprisonment for Counts III and IV.
Sentenced to fifteen years’ imprisonment for Count V. He was also sentenced to
three years’ mandatory minimum for use of a firearm. All sentences to run
concurrently for these convictions but consecutively for sentences from other
cases.
April 30, 1988: Armed Robbery of a Burger King (different than the other two
Burger Kings robbed). Information Count I: Robbery (of a counter clerk).
Information Count II: Kidnapping (of the clerk). Information Count III:
Aggravated Assault. Information Count IV: Carrying a Concealed Firearm.
Information Count V: Unlawful Possession of a Firearm while Engaged in a
Criminal Offense. Adjudged guilty and convicted of all counts on May 4, 1992.
Sentenced to thirty years’ imprisonment for Counts I and II. Sentenced to five
years’ imprisonment for Counts III and IV. Sentenced to fifteen years’
imprisonment for Count V. He was also sentenced to three years’ mandatory
minimum for use of a firearm. All sentences to run concurrently for these
convictions but consecutively for sentences from other cases.
September 14, 1988: Armed Robbery of Luna Beds bedding store. Information
Count I: Kidnapping (of owner/wife). Information Count II: Kidnapping (of
owner/husband). Information Count III: Robbery. Information Count IV:

                                       36
       Case: 11-13273        Date Filed: 06/30/2014      Page: 37 of 72




Carrying a Concealed Firearm. Information Count V: Unlawful Possession of a
Firearm by a Convicted Felon. Adjudged guilty and convicted of all counts on
May 4, 1992. Sentenced to thirty years’ imprisonment for Counts I and II.
Sentenced to five years’ imprisonment for Counts III and IV. Sentenced to fifteen
years’ imprisonment for Count V. He was also sentenced to three years’
mandatory minimum for use of a firearm. All sentences to run concurrently for
these convictions but consecutively for sentences from other cases.
October 5, 1988: Armed Robbery of Indoor Gardener Florist. Information Count
I: Robbery (of a clerk). Information Count II: Kidnapping (of the clerk).
Information Count III: Robbery (of another clerk). Information Count IV:
Kidnapping (of the other clerk). Information Count V: Unlawful Possession of a
Firearm by a Convicted Felon. Information Count VI: Aggravated Assault.
Information Count VII: Unlawful Possession of a Firearm while Engaged in a
Criminal Offense. Information Count VIII: Carrying a Concealed Firearm.
Adjudged guilty and convicted of all counts on May 4, 1992. Sentenced to thirty
years’ imprisonment for Counts I through IV. Sentenced to fifteen years’
imprisonment for Counts V and VII. Sentenced to five years’ imprisonment for
Counts VI and VIII. He was also sentenced to three years’ mandatory minimum
for use of a firearm. All sentences to run concurrently for these convictions but
consecutively for sentences from other cases.
November 11, 1988: Armed Robbery of Fantasy Travel. Information Count I:
Kidnapping (of a travel agent). Information Count II: Kidnapping (of a second
travel agent). Information Count III: Kidnapping (of a third travel agent).
Information Count IV: Robbery (of the first travel agent). Information Count V:
Robbery (of the second travel agent). Information Count VI: Robbery (of the
third travel agent). Information Count VII: Carrying a Concealed Firearm.
Information Count VIII: Unlawful Possession of a Firearm by a Convicted Felon.
Adjudged guilty and convicted of all counts on May 4, 1992. Sentenced to thirty
years’ imprisonment for Counts I through VI. Sentenced to five years’
imprisonment for Count VII. Sentenced to fifteen years’ imprisonment for Count
VIII. He was also sentenced to three years’ mandatory minimum for use of a
firearm. All sentences to run concurrently for these convictions but consecutively
for sentences from other cases.
November 14, 1988: Armed Robbery of a Clothestime clothing store.
Information Count I: Kidnapping (of a store clerk). Information Count II:
Kidnapping (of a different clerk). Information Count III: Robbery (of the store
clerk). Information Count IV: Robbery (of the other clerk). Information Count
V: Carrying a Concealed Firearm. Information Count VI: Unlawful Possession of
a Firearm by a Convicted Felon. Adjudged guilty and convicted of all counts on

                                       37
                Case: 11-13273      Date Filed: 06/30/2014      Page: 38 of 72


      One of the witnesses who testified for the State during the penalty phase was

Detective Crawford. The State called Crawford for the purpose of rebutting the

opinions of Petitioner’s psychologists and psychiatrists that Petitioner suffered

from mental illness. Over Petitioner’s objection, Crawford testified that in

September 1993, he spoke to Alejandro Lago, a jailhouse snitch, who, like

Petitioner, was being held in the Metro-Dade County Jail. Lago was being

detained on a charge of attempted first degree murder. 22 According to Crawford,

Lago reported that Petitioner had informed him that he was being treated for

mental illness and was on medication but did not need it—he was taking the




      May 4, 1992. Sentenced to thirty years’ imprisonment for Counts I through IV.
      Sentenced to five years’ imprisonment for Count V. Sentenced to fifteen years’
      imprisonment for Count VI. He was also sentenced to three years’ mandatory
      minimum for use of a firearm. All sentences to run concurrently for these
      convictions but consecutively for sentences from other cases.
      January 3, 1989: Armed Robbery of a Burger King (the same Burger King in the
      February 20, 1988, case). Information Count I: Kidnapping (of the counter clerk).
      Information Count II: Kidnapping (of the Burger King manager). Information
      Count III: Robbery (of the counter clerk). Information Count IV: Robbery (of the
      manager). Information Count V: Aggravated Assault. Information Count VI:
      Carrying a Concealed Firearm. Information Count VII: Unlawful Possession of a
      Firearm by a Convicted Felon. Adjudged guilty and convicted of all counts on
      May 4, 1992. Sentenced to thirty years’ imprisonment for Counts I through IV.
      Sentenced to five years’ imprisonment for Counts V and VI. Sentenced to fifteen
      years’ imprisonment for Count VII. He was also sentenced to three years’
      mandatory minimum for use of a firearm. All sentences to run concurrently for
      these convictions but consecutively for sentences from other cases.
      22
           Lago was subsequently convicted of the charge. Doc. 16-72, at 81.


                                               38
                 Case: 11-13273        Date Filed: 06/30/2014     Page: 39 of 72


medication “basically just to stay high” and “to give [it] to other inmates in trade

for favors.” Doc. 16-72, at 83. Crawford went on to say that in December 1993,

Lago gave him some of Petitioner’s medication and said that Petitioner told him

that he “was going to act crazy.” Doc. 16-72, at 88.23

       After deliberating over the sentences to recommend the jury recommended

by a unanimous vote that the court impose the death penalty for each murder. The

court accepted the recommendation and sentenced Petitioner accordingly. 24 The

court found six aggravating circumstances: (1) Petitioner had several violent felony

convictions,25 and (2) the murders were committed while Petitioner was under a

sentence of imprisonment, 26 (3) during the commission of armed burglary, 27 (4) to

eliminate witnesses and avoid arrest, 28 (5) for pecuniary gain,29 and (6) were cold,




       23
           Petitioner’s counsel took Lago’s deposition on April 22, 1996. Crawford’s testimony
of what Lago told him in September and December 1993 was consistent with Lago’s deposition
testimony. Petitioner’s lawyers chose not to cross-examine Crawford or call Lago as a witness,
presumably to rebut Crawford’s testimony. On Petitioner’s direct appeal, the Florida Supreme
Court held that the trial court erred by allowing Crawford to testify about Lago’s statements, but
that the error was harmless. See Rodriguez I, 753 So. 2d at 44–45.
       24
            The court sentenced Petitioner to life imprisonment on the armed burglary count.
       25
            See Fla. Stat. § 921.141(5)(b).
       26
            See Fla. Stat. § 921.141(5)(a).
       27
            See Fla. Stat. § 921.141(5)(d).
       28
            See Fla. Stat. § 921.141(5)(e).
       29
            See Fla. Stat. § 921.141(5)(f).


                                                 39
                 Case: 11-13273        Date Filed: 06/30/2014   Page: 40 of 72


calculated and premeditated. 30 The court found no statutory mitigating

circumstances, but found some nonstatutory mitigation; Petitioner “was and is

mentally ill, . . . has a history of drug abuse and drug psychosis, and . . . is a good

brother, loving father, and caring son.” Rodriguez I, 753 So. 2d at 35. The court

rejected as a mitigating circumstance the fact that Luis Rodriguez received

concurrent life sentences for the three murders. Id.

                                                D.

       The Florida Supreme Court affirmed Petitioner’s convictions and death

sentences. Rodriguez I, 753 So. 2d at 33. The United States Supreme Court

denied certiorari review. Antonio Rodriguez v. Florida, 531 U.S. 859, 121 S. Ct.
145, 148 L. Ed. 2d 96 (2000). Thereafter, Petitioner moved the Dade County

Circuit Court to vacate his convictions and sentences pursuant to Florida Rule of

Criminal Procedure 3.850. 31 In his motion, as amended, Petitioner presented

twenty-two claims for relief. 32 We consider only the federal constitutional claims




       30
            See Fla. Stat. § 921.141(5)(i).
       31
         Florida Rule of Criminal Procedure 3.850 is titled “Motion to Vacate, Set Aside, or
Correct Sentence,” and sets out the procedures and requirements for obtaining relief.
       32
           The claims were based on both state law and federal constitutional law. See Rodriguez
II, 39 So. 3d at 282 n.5.


                                                40
                 Case: 11-13273        Date Filed: 06/30/2014       Page: 41 of 72


covered by the COA. 33 The Circuit Court denied them following an evidentiary

hearing, and the Florida Supreme Court affirmed. Rodriguez II, 39 So. 3d at 279.

We frame these claims as the Florida Supreme Court did in its affirmance. 34 They

are: (1) “[T]he State violated Giglio and Brady by suppressing information that in

order to obtain Luis’s cooperation in testifying against Rodriguez, Luis was

provided with special accommodations, including unsupervised visits with his

family and being permitted to have sexual relations with his wife while in jail.” Id.

at 289. 35 (2) “[T]he State violated Brady or Giglio because the State failed to



       33
            See supra note 5.
       34
          We do so because, in appealing the Circuit Court’s denial of Rule 3.850 relief,
Petitioner’s brief described the claims he had presented to the Circuit Court and his arguments to
the Florida Supreme Court on appeal in a rambling convoluted fashion that, for the most past,
conflated his Giglio, Brady, and Strickland arguments. This accounts for the way in which the
District Court framed the issues for this appeal in its COA. See supra note 5. The Florida
Supreme Court, in addressing Petitioner’s arguments, rearranged, in part, the claims he had
presented to the Circuit Court and in doing so expressed the gist of what Petitioner seemed to be
contending.
       35
            Petitioner’s brief express this claim in these words:
                The State permitted and facilitated sexual visits between its key witness,
       Luis Rodriguez, and his wife while he was in police custody. Luis, the co-
       defendant turned snitch, was granted these special visits with his wife as well as
       visits from his family . . . in exchange for his continued cooperation. This was
       undisclosed consideration in violation of Brady . . . .
              Not only was the motive for the special visits hidden but the jury was
       misled as to the motive in violation of Giglio. The State improperly bolstered its
       key witness and failed to correct error in Detective Crawford’s testimony, thus
       misleading the jury as to the credibility of Luis.
Petitioner’s Corrected Br. at 29.


                                                   41
               Case: 11-13273        Date Filed: 06/30/2014       Page: 42 of 72


disclose potential impeachment evidence . . . that Luis was promised help in

obtaining parole.” Id. at 288. “[T]he prosecutor presented false testimony and

failed to disclose that Luis was promised assistance in obtaining parole if he

testified against Rodriguez,” id. at 289, in that Luis was led to believe that “he

would be receiving assistance in obtaining parole based on some conversations he

had ‘behind closed doors.’” Id. at 290.36 (3) The State violated Brady “when [it]

failed to disclose two letters that jail inmate Willy Sirvas wrote to the prosecutor,

prior to trial, alleging that Luis Rodriguez would lie.” Id. at 285–86. These are the

texts of the two letters dated August 10, 1995, and May 28, 1996, respectively:

       Dear Laeser-Hague:
             I’m in the same dormitory as inmate Luis Rodriguez # 93-
       65604. You have to ask for continuance on August 14. Rodriguez told
       me everything about the murders and he said that the state can’t
       pruebe [sic] him anything without a witness or pruebes [sic] that lead
       him to this murders. I will get in touch.
       ....
       Dear Mr. Abe Laeser and Andrew Hague:

               A year ago I wrote a letter to the state attorney office. And my
       letter ignore. [sic] Now, Mr. Richard Houlihan could use my


       36
          Petitioner’s brief expressed this claim this way: “The State did not disclose that the
prosecutor promised to assist Luis in obtaining parole as part of his plea agreement.” Petitioner’s
Corrected Br. at 28. “Based on conversations that were held ‘behind closed doors,’ Luis testified
that he expected the State to fulfill additional promises that were never disclosed to defense
counsel.” Petitioner’s Corrected Br. at 47.


                                                42
               Case: 11-13273       Date Filed: 06/30/2014       Page: 43 of 72


       testimony in court in reference to Luis Rodriguez lies to save his ass,
       is only one true. [sic]

Id. at 286 (alteration in original). 37 (4) The State violated Brady when it “fail[ed]

to disclose letters pertaining to potential impeachment of Alejandro Lago, a

witness whose hearsay statements were heard by the jury in the penalty phase

through Detective Crawford.” Id. at 283. “[T]he letters show[ed] that Lago

received consideration in exchange for his assistance and that the results of a

polygraph test that he took were considered suspect.” Id. at 294. 38

       The Florida Supreme Court affirmed the Circuit Court’s denial of these four

claims as follows. As to claim (1), the Florida Supreme Court recounted that “Luis

. . . was permitted to have visits with various members of his family [and] a

meeting with his wife alone for about five or ten minutes and . . . had sexual

relations with her.” Id. at 289. However, Petitioner’s lawyers knew all about

“these incidents” and “cross-examined Luis about [them] at trial.” Id.

Accordingly, the family and conjugal visits, standing alone, did not constitute a

claim. Thus, whether claim (1) presented a valid ground for relief turned on the


       37
          Assistant State Attorney Andrew Hague assisted Abraham Laeser, the lead prosecutor,
in handling the State’s case.
       38
         As note 23, supra, explains, in appealing his convictions and death sentence to the
Florida Supreme Court, Petitioner challenged the admissibility of Detective Crawford’s
testimony of what Lago had reported to him. The court found that the trial court erred in
admitting Crawford’s testimony, but concluded that the error was harmless.


                                               43
             Case: 11-13273    Date Filed: 06/30/2014    Page: 44 of 72


whether the State deliberately withheld from the defense Detectives Crawford and

Smith’s motive or purpose in providing Luis with these “special

accommodations”—in particular, in allowing him to have sex with his wife—

which was to obtain his testimony against Petitioner. See id. The Florida Supreme

Court read this claim as having been brought under both Giglio and Brady. The

Giglio aspect is that, with the prosecutor’s knowledge, the detectives lied about

their motive and purpose in providing these special accommodations. The Brady

aspect is that the prosecution withheld from the defense the reason for these special

accommodations.

      The Circuit Court resolved this claim against Petitioner on the basis of the

testimony Luis and the two detectives gave at the Rule 3.850 evidentiary hearing.

As the Florida Supreme Court explained:

      At the evidentiary hearing, Luis testified that while he was unsure
      whether the police knew that he had sexual relations with his wife, the
      officers did suggest that, if he needed privacy with his wife, he should
      place a sticker over the peephole in the window of the door. The two
      officers testified at the evidentiary hearing that they were not aware
      Luis had sex with his wife and denied that they granted him
      permission to have sexual relations by using stickers to cover the
      peephole. The prosecutor testified that he did not knowingly present
      false testimony when the detectives testified at trial that they did not
      permit Luis to have sexual relations with his wife.

Id. The Circuit Court denied the claim because it found the statements Luis made

at the hearing incredible and the detectives’ statements credible. The Florida

                                         44
              Case: 11-13273    Date Filed: 06/30/2014   Page: 45 of 72


Supreme Court, bound by the rule that credibility determinations are matters for

the trial court, found that

      competent, substantial evidence support[ed] the trial court’s factual
      findings. Luis’s recent testimony was contrary to his prior sworn
      statements at trial, and at times his testimony at the evidentiary
      hearing conflicted with other statements that he made during the
      hearing. Because Luis’s testimony was the primary support for this
      claim and his testimony was found to be not credible, Rodriguez is
      unable to establish the first prong of either a Brady violation or a
      Giglio violation. Further, even assuming the change of testimony that
      the police may have known about the sexual relations, the jury was
      already aware that Luis was being provided with special treatment and
      that the police knowingly permitted him to have some private time
      with his wife.

Id. Because Rodriguez could not “establish either materiality or prejudice,” the

Florida Supreme Court denied the claim. Id.

      The Florida Supreme Court made short shrift of claim (2), that the State

violated Brady or Giglio by withholding a promise it made to Luis “behind closed

doors” that it would assist him in obtaining parole and allowing Luis to testify

falsely to the contrary.

      Other than vague, conclusory statements, Rodriguez failed to present
      any evidence to support [t]his claim. During the evidentiary hearing,
      Luis testified that he thought he would be receiving assistance in
      obtaining parole based on some conversations he had “behind closed
      doors.” No specifics of these conversations were provided. Luis’s
      lawyer also was unable to provide any details as to specific assistance
      that Luis was to be given if he testified against Rodriguez. Luis
      agreed at the [Rule 3.850] evidentiary hearing that the plea agreement
      expressly states that no promises were being made about his sentence.

                                         45
               Case: 11-13273   Date Filed: 06/30/2014   Page: 46 of 72


       Because Rodriguez has failed to sufficiently support his allegation as
       to an undisclosed agreement, he is not entitled to relief.

Id. at 290.

       Turning to claim (3), the withholding of the Sirvas letters to prosecutors

Laeser and Hague, the Florida Supreme Court, contrary to the Circuit Court,

determined that Brady required the prosecutors to disclose the letters to the defense

but concluded that the letters were not material. The Florida Supreme Court began

its analysis of the claim by describing the circumstances under which Sirvas wrote

the letters.

       Sirvas knew Luis because he was in a cell next to Luis when they
       were both at the Metro West Jail. According to Sirvas, Luis talked
       about his case and stated that the State offered him a deal to testify
       against his codefendant because he was facing the death penalty and
       the State could not prove the charges unless Luis testified. Luis told
       Sirvas that even though he and his codefendant had a pact not to
       testify against each other, he would testify against his codefendant and
       blame it on him.

Id. at 286–87. Then, after concluding that the letters should have been disclosed to

defense counsel, the court explained why the letters were not material, why

Rodriguez had not demonstrated prejudice.

             Sirvas admitted at the evidentiary hearing that Luis did not tell
       him any of the specifics about the case itself and that he did not even
       know the codefendant’s name. This testimony was directly contrary
       to some of the statements in his 1995 letter in which Sirvas alleged
       that Luis had told him “everything.” Because his actual testimony
       contradicted his letters, Sirvas’s credibility is questionable.


                                          46
                Case: 11-13273       Date Filed: 06/30/2014        Page: 47 of 72


                 More importantly, Sirvas’s testimony at the evidentiary hearing
          shows that Sirvas did not know the underlying facts of the case and
          who participated in the crime. Thus, Rodriguez would have been
          unable to show how Luis lied about Rodriguez’s involvement. When
          Sirvas was questioned during the evidentiary hearing, he was asked
          directly about why he stated in his letter that he believed Luis would
          lie. Sirvas responded, “You know, he was lying because, you know,
          he was testifying, the defendant because I don’t even know his name
          or who he was. But he told me that the State is helping me, you
          know, how do you call it? A charge, you know, if I testify against my
          codefendant. That’s why he was lying, you know.” At no point did
          Sirvas provide any testimony that sufficiently explained why Sirvas
          thought that Luis would lie. Both his letter and his testimony assumed
          that because Luis decided to plead guilty to a lesser charge in order to
          avoid the death penalty, Luis would lie. The jury was aware that Luis
          had entered a plea in order to avoid the death penalty.

Id. at 287–88 (emphasis added).

          Claim (4) is rooted in Detective Crawford’s penalty-phase testimony about

information Alejandro Lago had provided him. In the penalty phase, defense

counsel called mental health experts to testify that Petitioner suffered from a

mental illness. The State called Crawford in rebuttal to show that Petitioner did

not have a mental illness and that he used the medication he had been prescribed to

get high. Over Petitioner’s hearsay objection, Crawford related what Lago told

him. 39



          39
         In addition to objecting to Crawford’s testimony as hearsay, Petitioner objected on the
ground that the testimony would deny him his Sixth Amendment right of confrontation. The
Sixth Amendment provides that, “[i]n all criminal cases, the accused shall enjoy the right . . . to

                                                47
              Case: 11-13273       Date Filed: 06/30/2014      Page: 48 of 72


       The Florida Supreme Court, in reviewing Petitioner’s convictions and death

sentences on direct appeal, held that

       [a]llowing the testimony of a jailhouse informant to be heard through
       the testimony of another witness not only deprived Rodriguez of the
       opportunity to cross-examine Lago, but also improperly bolstered
       Lago’s statement by having a potentially more credible police officer
       repeat the statements of a potentially less credible jailhouse informant.
       This is because “when a police officer, who is generally regarded by
       the jury as disinterested and objective and therefore highly credible, is
       the corroborating witness, the danger of improperly influencing the
       jury becomes particularly grave.”

Rodriguez I, 753 So. 2d at 44 (citation omitted). The court nonetheless concluded

that “the admission of the testimony was harmless beyond a reasonable doubt

given the number of strong aggravators in this case and the conflicting testimony

as to Manuel Rodriguez’s mental health, including some testimony that he was a

malingerer.” Id. at 45.

       In claim (4), Petitioner argued that, in derogation of the Brady rule, the State

withheld two letters Crawford and Smith had written on behalf of Lago indicating

that “Lago received consideration in exchange for his assistance and that the

results of a polygraph test that he took were considered suspect and that if the jury




be confronted with the witnesses against him.” U.S. Const. amend. VI. This provision is
applicable to the states under the Fourteenth Amendment’s Due Process Clause. See Pointer v.
Texas, 380 U.S. 400, 406, 85 S. Ct. 1065, 1069, 13 L. Ed. 2d 923 (1965).


                                             48
                Case: 11-13273        Date Filed: 06/30/2014        Page: 49 of 72


had been made aware of this information, the jury might have rejected the

statements of Lago that were presented through [Crawford’s] testimony.”

Rodriguez II, 39 So. 3d at 294. 40 The letters were written on May 22, 1995, and in

February 1996 on a Metro-Dade Police Department letterhead. The letters were

addressed to “To whom it may concern.” The May 22 letter stated:

              Alejandro Lago has assisted this agency with several
       investigations. This assistance has been an immense help. The
       information on all cases has always been correct and accurate.
              Mr. Lago has been polygraphed on all issues and has always
       been truthful. It will become necessary for Mr. Lago to testify in
       these matters in the next couple of years. We are confident that he
       will continue to help us in a truthful manner.

              Whatever consideration you can extend to Mr. Lago would be
       greatly appreciated. Please feel free to contact the following persons
       for verification or detailed information.
       [Signed] Jarrett Crawford – Gregory Smith, Investigators, Metro-
       Dade Police Department, Homicide Bureau.
Doc. 16-136, at 65. Smith testified at a Rule 3.850 hearing that he wrote the

February 1996 letter, which is not in the record on appeal,41 at Lago’s request

because Lago thought he might be deported.




       40
           Zenobi, testifying at a Rule 3.850 hearing, said that when Crawford took the stand
during the penalty phase of the trial, he and Houlihan knew that Lago was a paid informant.
        41
           The transcript of the hearing reflects that the letter was made part of the record as an
exhibit.


                                                 49
             Case: 11-13273     Date Filed: 06/30/2014   Page: 50 of 72


      The Florida Supreme Court assumed that Petitioner satisfied the Brady

rule’s first prong—that the State had “willfully or inadvertently suppressed”

exculpatory or impeaching evidence—but concluded that he had not shown

“prejudice.” Id. The court recalled that on direct appeal, it

      held the trial court erred in permitting Lago’s statements to be
      admitted through Detective Crawford. However, the Court explicitly
      determined that “the admission of the testimony was harmless beyond
      a reasonable doubt given the number of strong aggravators in this case
      and the conflicting testimony as to Manuel Rodriguez’s mental health,
      including some testimony that he was a malingerer.” Rodriguez[ I],
753 So. 2d at 45. Turning to the Brady claim, the challenged
      documents would only have presented potential additional bases to
      impeach Lago’s statements, assuming they were admissible at all.
      This additional evidence would not change our harmless error analysis
      as set forth on direct appeal.

Id. at 294–95.

      The Florida Supreme Court issued its Rodriguez II opinion on May 6, 2010,

and denied rehearing on July 9, 2010. On July 26, 2010, Petitioner petitioned the

United States District Court for the Southern District of Florida for a writ of habeas

corpus. On January 3, he amended his petition with leave of court. Then, on May

12, 2011, after reviewing the records of the prosecution of Petitioner’s case in the

Circuit Court and before the Florida Supreme Court on direct appeal as well as the

Rule 3.850 proceedings in those two courts, and considering the parties’

submissions, the District Court deferred to the Florida Supreme Court’s

adjudications of Petitioner’s claims in conformance with the Antiterrorism and
                                          50
                Case: 11-13273      Date Filed: 06/30/2014      Page: 51 of 72


Effective Death penalty Act of 1996 (“AEDPA”), 42 and denied the writ.

Rodriguez v. Buss (“Rodriguez III”), 2011 WL 1827899 (S.D. Fla. May 12, 2011).

This appeal followed.

                                               II.

                                               A.

      AEDPA circumscribes federal court review of a petitioner’s constitutional

claims. Where, as here, a constitutional claim has been adjudicated in state court, a

federal court may not grant habeas relief unless the state court’s adjudication “was

contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” 28 U.S.C.

§ 2254(d)(1), or “was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2).

      The Supreme Court has explained the meaning of the three phrases

contained in § 2254(d)(1). The phrase “clearly established Federal law” refers

only to “the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions

as of the time of the relevant state-court decision.” Williams v. Taylor, 529 U.S.
362, 412, 120 S. Ct. 1495, 1523, 146 L. Ed. 2d 389 (2000). A state court decision



      42
           Pub. L. No. 104-132, 110 Stat. 1214 (codified as amended at 28 U.S.C. §§ 2241–55).


                                               51
             Case: 11-13273     Date Filed: 06/30/2014    Page: 52 of 72


is “contrary to” a Supreme Court holding “if the state court arrives at a conclusion

opposite to that reached by [the] Court on a question of law or if the state court

decides a case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.” Id. at 412–13, 120 S. Ct. at 1523. A state court decision

“involve[s] an unreasonable application of” a Supreme Court holding “if the state

court identifies the correct governing legal principle from [the] Court’s decisions

but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at

413, 120 S. Ct. at 1523. A merely incorrect application of federal law, however, is

not enough to warrant habeas relief. As for whether the state-court decision “was

based on an unreasonable determination of the facts,” we must bear in mind that

AEDPA establishes a presumption that the state court’s findings of fact are correct,

and only “clear and convincing evidence” can rebut that presumption. 28 U.S.C.

§ 2254(e)(1).

      Section 2254(d)’s “standard for evaluating state-court rulings” is therefore

“highly deferential,” Woodford v. Visciotti, 537 U.S. 19, 24, 123 S. Ct. 357, 360,

154 L. Ed. 2d. 279 (2002) (internal quotation marks omitted), and “difficult to

meet,” Harrington v. Richter, ___ U.S. ___, ___, 131 S. Ct. 770, 786, 178 L. Ed.
2d 624 (2011); it “demands that state-court decisions be given the benefit of the

doubt,” Woodford, 537 U.S. at 24, 123 S. Ct. at 360. To obtain habeas relief, a

state prisoner must show that “there is no possibility fairminded jurists could
                                          52
               Case: 11-13273       Date Filed: 06/30/2014       Page: 53 of 72


disagree that the state court’s decision conflicts with [the Supreme] Court’s

precedents”—“that the state court’s ruling . . . was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington, ___ U.S. at ___, 131 S. Ct. at

787.43

                                               B.

         A Giglio violation occurs when the prosecution solicits or fails to correct

false or perjured testimony and “the false testimony could . . . in any reasonable

likelihood have affected the judgment of the jury.” Giglio, 405 U.S. at 153–54, 92

S. Ct. at 766 (quoting Napue v. Illinois, 360 U.S. 264, 271, 79 S. Ct. 1173, 1178, 3
L. Ed. 2d 1217 (1959)) (ellipses in original). The State violates Giglio if it

“includes perjured testimony and . . . the prosecution knew, or should have known,

of the perjury.” United States v. Agurs, 427 U.S. 97, 103, 96 S. Ct. 2392, 2397, 49
L. Ed. 2d 342 (1976). Thus, to succeed on a Giglio claim, a petitioner must prove

(1) that the prosecution used or failed to correct testimony that he knew or should

have known was false and (2) materiality—that there is any reasonable likelihood

the false testimony could have affected the judgment.

         43
          The above discussion makes it clear that § 2254(d) “creates a substantially higher
threshold for obtaining relief than de novo review.” Renico v. Lett, 559 U.S. 766, 773, 130 S.
Ct. 1855, 1862, 176 L. Ed. 2d 678 (2010) (internal quotation marks omitted).


                                               53
               Case: 11-13273       Date Filed: 06/30/2014       Page: 54 of 72


       When considering a Giglio claim on federal habeas review, a petitioner must

also satisfy the standard set forth in Brecht v. Abrahamson, 507 U.S. 619, 113 S.

Ct. 1710, 123 L. Ed. 2d 353 (1993). Specifically, a petitioner must demonstrate

that the constitutional error—here the Giglio violation—“had substantial and

injurious effect or influence in determining the jury’s verdict.” Id. at 637, 113 S.

Ct. at 1722 (internal quotation marks omitted). 44 Brecht can prevent a petitioner

from obtaining habeas relief even if he can show that, were he raising a Giglio

claim in the first instance on direct appeal before a state appellate court, he would

be entitled to relief. See Guzman v. Sec’y, Dep’t of Corr., 663 F.3d 1336, 1355–

56 (11th Cir. 2011) (finding a Giglio violation but denying habeas relief because

the petitioner failed to demonstrate the error had a “substantial and injurious effect

on the outcome of his trial”).

       Therefore, we cannot grant federal habeas relief on Petitioner’s Giglio claim

unless (1) Petitioner demonstrates that the Florida Supreme Court’s adjudication

was contrary to, or an unreasonable application of, Giglio, or was based on an




       44
           “Because we consider the Brecht question in the first instance on federal habeas
review, there is no state court Brecht actual-prejudice finding to review or to which we should
defer.” Trepal v. Sec’y, Fla. Dep’t of Corr., 684 F.3d 1088, 1112 (11th Cir. 2012). We still
defer to the state court’s factual findings. Id.


                                               54
               Case: 11-13273       Date Filed: 06/30/2014       Page: 55 of 72


unreasonable determination of the facts, 28 U.S.C. § 2254(d), and (2) we find that

the Giglio error was not harmless under Brecht. 45

       A Brady violation occurs when the prosecution withholds evidence

favorable to an accused upon request, “irrespective of the good or bad faith of the

prosecution.” Brady, 373 U.S. at 87, 83 S. Ct. at 1196–97. As the Supreme Court

has made clear, there are three components of a Brady violation: (1) the evidence

at issue must be favorable to the accused, which means it is either exculpatory or

impeaching, (2) the evidence must have been willfully or inadvertently suppressed

by the prosecution, and (3) the accused must have been prejudiced as a result.

Strickler v. Greene, 527 U.S. 263, 281–82, 119 S. Ct. 1936, 1948, 144 L. Ed. 2d
286 (1999). Evidence is material, i.e., prejudicial, “if there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.” United States v. Bagley, 473 U.S. 667,

682, 105 S. Ct. 3375, 3383, 87 L. Ed. 2d 481 (1985) (opinion of J. Blackmun); id.

at 685, 105 S. Ct. at 3385 (White, J., concurring in part and concurring in the




       45
           “Because the Brecht harmlessness standard is more strict from a habeas petitioner’s
perspective than the Giglio materiality standard, federal courts confronted with colorable Giglio
claims in § 2254 petitions in many cases may choose to examine the Brecht harmlessness issue
first.” Id. at 1113–14.


                                                55
               Case: 11-13273       Date Filed: 06/30/2014       Page: 56 of 72


judgment). 46 We consider the materiality of the evidence withheld “collectively,

not item by item.” Kyles v. Whitley, 514 U.S. 419, 436, 115 S. Ct. 1555, 1567,

131 L. Ed. 2d 490 (1995). We have explained that the Brady materiality standard

is more stringent than the Giglio standard because Brady requires a showing that

the result would have been different had the prosecution disclosed the withheld

evidence, whereas Giglio requires that the result could have been different had the

prosecution not used perjured testimony. United States v. Alzate, 47 F.3d 1103,

1110–11 (11th Cir. 1995); see also Trepal v. Sec’y, Fla. Dep’t of Corr., 684 F.3d
1088, 1108 (11th Cir. 2012) (describing Giglio as “more defense-friendly” than

Brady because under Giglio a defendant “has the lighter burden of showing that

there is any reasonable likelihood that the false testimony could have affected the

jury’s judgment” (internal quotation mark omitted)).

       We do not conduct a Brecht inquiry when analyzing a Brady claim because

the latter subsumes the former. See Kyles, 514 U.S. at 435, 115 S. Ct. at 1566

(“[A] Bagley error could not be treated as harmless, since a reasonable probability


       46
          The full opinion in Bagley did not command a full majority of the Justices. However,
Justice White, writing for himself, Chief Justice Burger, and Justice Rehnquist, endorsed Justice
Blackmun’s formulation of the materiality standard for Brady violations. Subsequent Supreme
Court cases have characterized the Bagley formulation as a holding, see, e.g., Kyles v. Whitley,
514 U.S. 419, 433–34, 115 S. Ct. 1555, 1565, 131 L. Ed. 2d 490 (1995), and we refer throughout
this opinion to Bagley with the understanding that its “holding” is based on a coalition of
opinions.


                                               56
             Case: 11-13273      Date Filed: 06/30/2014    Page: 57 of 72


that, had the evidence been disclosed to the defense, the result of the proceeding

would have been different necessarily entails the conclusion that the suppression

must have had substantial and injurious effect or influence in determining the

jury’s verdict . . . .” (internal quotation marks omitted) (citations omitted)).

      Accordingly, a federal habeas court cannot grant relief unless (1) Petitioner

demonstrates that the state high court’s adjudication was contrary to or an

unreasonable application of Brady or was based on an unreasonable determination

of the facts, 28 U.S.C. § 2254(d), and (2) Petitioner shows that the prosecution

violated Brady.

      With these principals in hand, we decide whether the District Court erred in

holding that the Florida Supreme Court’s merits denials of Petitioner’s Giglio and

Brady claims were “contrary to, or involved an unreasonable application of” the

holdings in those decisions, or were “based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d).

      Petitioner has the burden of demonstrating such error. In the District Court,

he chose to ignore the burden. As the court stated in its dispositive order,

      Petitioner, not taking into account the applicable standard of
      deference, failed almost entirely to brief his claims under the correct
      legal standard. For the majority of his claims, Petitioner failed to
      articulate why the Florida Supreme Court’s decision was an
      unreasonable determination of the facts or an unreasonable application
                                           57
               Case: 11-13273        Date Filed: 06/30/2014      Page: 58 of 72


       of clearly established federal law. Indeed, Petitioner rarely cites to the
       opinions of the Florida Supreme Court. Moreover, Petitioner
       generally fails to articulate his claims in a manner such that the Court
       can easily discern exactly what claims he is asserting and the legal
       basis for them.

Rodriguez III, 2011 WL 1827899 at *9. Petitioner has employed the same strategy

in this court. In his opening brief, he makes no attempt to tell us how the Florida

Supreme Court, in adjudicating any of his claims, rendered a decision we ought to

set aside pursuant to 28 U.S.C. § 2254(d)(1) or (2). Nonetheless, we will assume

that Petitioner contends that none of the adjudications passed muster under either

§ 2254(d) subsection and go from there, considering claims (1) through (4) in

sequence.

                                              III.

                                               A.

       Claim (1) alleges violations under both Giglio and Brady. Petitioner’s

Giglio claim is that Detectives Crawford and Smith lied when they denied

arranging the family and conjugal visits to ensure Luis’s favorable testimony, 47 and



       47
          Detective Crawford allegedly lied in his responses to Zenobi’s questions on cross-
examination about the reasons for Luis’s family visitations and Luis’s opportunity to have sex
with his wife.
       Q [Mr. Zenobi]: Was this done for any ulterior motive, was this done so that he
       would be a cooperative witness or help with prosecution or anything like that?
       A [Det. Crawford]: No, sir.


                                               58
               Case: 11-13273        Date Filed: 06/30/2014       Page: 59 of 72


that the prosecutor, Laeser, suborned the perjury. His Brady claim is that the State

withheld evidence of the detectives’ motivations for arranging the family and

conjugal visits. We address each claim in turn.

                                                1.

       Petitioner’s Giglio claim is premised on the allegation that Detectives

Crawford and Smith provided Luis with family visits and an opportunity to have

sex with his wife in order to secure Luis’s cooperation and favorable testimony

against Petitioner. 48 He contends that the detectives were lying when they denied




       Q: Why was this done?
       A: [Luis] requested these visits for [clothes] or contact with his daughter. And
       there again, we spoke with the supervisor, and there was no reason not to.
Doc. 16-55, at 14.

       Q [Mr. Zenobi]: And it never crossed your mind that you were doing those things
       for any ulterior motive or any special favors you were granting to Mr. Rodriguez?
       A [Det. Crawford]: I don’t understand your question.
       Q: You weren’t doing this to have Luis Rodriguez testify in the case, you were
       doing it because you wanted to be good to Mr. Rodriguez?
       A: I wanted to be good to his daughter more than anything. I have no feelings for
       Mr. Rodriguez.
Doc. 16-55, at 53. Detective Smith allegedly lied when he reinforced what Crawford had said
first, when in response to Laeser’s questions on direct examination, Smith said that he learned
about Luis’s sex with his wife sometime after the event took place, and then when Zenobi asked
him whether Luis was “allowed any conjugal visits with his wife,” and he answered, “Absolutely
not.” Doc. 16-63, at 85.
        48
           Petitioner makes this allegation based on a letter Laeser wrote after Petitioner’s trial
ended. As a result of Luis’s admission that he was able to have sex with his wife at the police

                                                59
               Case: 11-13273       Date Filed: 06/30/2014       Page: 60 of 72


this allegation at trial, and that the prosecutor, Laeser, knew they were lying. At

the Rule 3.850 hearing in the Circuit Court, Luis said he was unsure whether the

detectives knew about the sex, but implied that they were aware of it because they

suggested that he place a sticker over the peephole in the door of the interrogation

room if he wanted privacy. The detectives testified, consistent with their trial

testimony, that they never granted Luis permission or authority to have sexual

intercourse with his wife. They further denied that they encouraged Luis to place a

happy face sticker on the peephole; both testified that the first time they heard that

claim was that day at the hearing. With respect to the family visits generally,

Detective Crawford testified that he allowed the visits to occur “[s]trictly because

the request was initially for his young daughter, her birthday, and having raised




station, the Internal Affairs Division of the Metro-Dade Police Department investigated
Detectives Crawford and Smith’s handling of Luis following his and Petitioner’s indictment.
Laeser wrote the letter to Internal Affairs while the investigation was ongoing, and he defended
the two detectives’ conduct. He stated that Luis had sexual intercourse with his wife without the
permission of Detectives Crawford and Smith, and that the two detectives only learned of the
event after it had occurred. The letter contains a statement that Petitioner claims is evidence
that Laeser misled the jury about the nature of Luis’s family visitation privileges:
       In order to make certain that Luis Rodriguez would remain a co-operating
       witness, the State did not object to granting him some minor conveniences,
       consistent with the security needs of the case. For example, he was permitted to
       meet, on rare occasion, with his mother, sisters, wife, and young daughter in the
       homicide office or in my office, under the supervision of two or more officers.
Doc. 16-143, at 30.


                                               60
             Case: 11-13273      Date Filed: 06/30/2014    Page: 61 of 72


children we saw nothing wrong with the request with that man who was willing to

cooperate being granted that request.” Doc. 16-90, at 78.

      The Circuit Court determined that Luis’s testimony at the Rule 3.850

hearing was not credible and that the detectives had not testified falsely at trial or

at the hearing when they denied permitting Luis to engage in sexual intercourse

with his wife or seeking to ensure Luis’s cooperation; hence, the prosecutor did not

suborn perjury.

      The question before the Florida Supreme Court was whether the Circuit

Court’s credibility findings were clearly erroneous. It deferred to the credibility

findings because “competent, substantial evidence support[ed]” them. Rodriguez

II, 39 So. 3d. at 289. AEDPA requires that we presume those findings to be

correct. See U.S.C. § 2254(e)(1). Petitioner has not rebutted the presumption.

Therefore, we defer to the Florida Supreme Court’s decision that Petitioner failed

to establish the factual predicate required for a Giglio violation.

      As an alternative holding, the Florida Supreme Court assumed that the

detectives testified falsely, with the prosecutor’s knowledge, yet found no Giglio

violation because the false testimony was not material, and so there was no

prejudice. Petitioner disagrees. Apparently unaware of his Brecht burden to

demonstrate that the false testimony “had substantial and injurious effect or

influence in determining the jury’s verdict,” Brecht, 507 U.S. at 637, 113 S. Ct. at
                                           61
               Case: 11-13273        Date Filed: 06/30/2014       Page: 62 of 72


1722 (internal quotation marks omitted), Petitioner contends that the false

testimony coupled with the prosecutor’s closing argument at the conclusion of the

guilt phase of the trial misled the jury into returning verdicts of guilty and

recommending the death penalty. 49

       This misleading-the-jury argument did not impress the Florida Supreme

Court. As the court stated, “the jury was already aware that Luis was being

provided with special treatment and that the police knowingly permitted him to

have some private time with his wife.” Rodriguez II, 39 So. 3d at 289. But that is

not why he pled guilty to second degree murder and testified against Petitioner.

The jury—everyone in the courtroom—knew that Luis did that to save his own

skin, not because he was afforded a few family visits. We agree with the court that

the visits—and the sexual intercourse, which took place long before Luis decided


       49
           Petitioner elaborates on this in his brief: (1) “[T]he jury was mislead [sic] by the
prosecutor to believe, through the testimony of Detective Crawford and through ASA Laeser’s
own arguments to the jury, that Luis was not given anything of value in exchange for his
testimony and cooperation at trial.” Petitioner’s Corrected Br. at 38. (2) “[T]he prosecutor went
to great lengths to bolster the testimony of Luis and mislead the jury as to the real value of
keeping this ‘vital’ witness happy.” Petitioner’s Corrected Br. at 33. (3) “[T]he jury was clearly
misled by the testimony of Detective Crawford and that misleading testimony was further
exacerbated by the State’s closing argument.” Petitioner’s Corrected Br. at 31–32. (4) “The
State improperly bolstered its key witness and failed to correct error in Detective Crawford’s
testimony, thus misleading the jury as to the credibility of Luis.” Petitioner’s Corrected Br. at
29. (5) “The integrity of the adversarial process at trial was destroyed by the State’s failure to
correct Crawford’s testimony concerning the ‘ulterior motive’ and the subsequent affirmative
argument that there was no ‘motive to force Luis to continue to tell the truth.’” Petitioner’s
Corrected Br. at 34.


                                                62
             Case: 11-13273      Date Filed: 06/30/2014   Page: 63 of 72


to plead guilty and testify—lacked materiality. Moreover, assuming the truth of

Petitioner’s scenario—the detectives provided Luis with family visitations,

including an opportunity to have sex with his wife in order to secure his favorable

testimony—Petitioner has not overcome his Brecht hurdle, that the purportedly

false scenario had a substantial and injurious effect or influence over the jury’s

verdict.

                                          2.

      Petitioner’s Brady claim is that the prosecution withheld the truth about the

detectives’ motive in accommodating Luis’s requests for family visitations and

providing him with an opportunity to have sex with his wife. The detectives’

motive, Petitioner says, was to ensure that Luis would testify against him at trial,

but they denied it. Petitioner’s problem is that his Brady claim is foreclosed given

our deference to the Florida Supreme Court’s factual finding that the detectives’

trial testimony was not false.

      We will assume, as the Florida Supreme Court did in reaching its alternative

Giglio holding, that the detectives’ did lie about their motive in providing the

family visitations and Luis’s opportunity to have sex with his wife, that their

motive was in fact to ensure that Luis would testify against Petitioner, and that the

prosecutor knew this to be their motive but did not disclose it to defense counsel or


                                          63
                Case: 11-13273       Date Filed: 06/30/2014         Page: 64 of 72


even to Luis. All Luis knew was that the detectives were accommodating his

requests for family visits.

      Luis said that most of his family visitations occurred after his arrest in

August 1993 and before he pled guilty in April 1996. What is clear is that the

visits were not, as Zenobi implied in cross-examining Crawford and Smith, the

quid pro quo for his testimony. The quid pro quo for his testimony was the State’s

promise to take the death penalty off the table and accept pleas to second degree

murder and armed robbery. If Luis refused to testify, the deal was off; his guilty

pleas and life sentences would be set aside, and he would once again face an open-

and-shut case and certain convictions for capital murder. 50 By the time he had




      50
           Luis’s plea agreement with the State provided that Luis would
      freely and fully offer testimony against [Petitioner] . . . at all forms of hearings,
      pre-trial conferences, and trials, without any objection or reservation whatsoever.
      This testimony shall be unconditional; without any claim of immunity, claim of
      privilege, or 5th Amendment claim of a right to refuse to incriminate himself.
                ....
              However, should the defendant, Luis Rodriguez, fail to [offer such
      testimony] . . . the original charges shall be re-instituted . . . . [T]he parties would
      also return to their pre-agreement status, with one exception. Any and all
      statements, information, evidence, or testimony which may have been offered by
      Luis Rodriguez after the entry of this agreement, but prior to the agreement
      having been voided shall be specifically admissible, without objection, in any
      subsequent hearing or trial of the defendant for the crimes charged in the instant
      information.


                                                 64
               Case: 11-13273       Date Filed: 06/30/2014       Page: 65 of 72


undergone defense counsel’s withering cross-examination and attacks on his

credibility and stepped down from the witness stand, the jury well understood this.

Luis had testified in order to avoid the death penalty.

       In sum, assuming that the detectives’ motivation for providing Luis visits

with his family and a conjugal visit with his wife was not expressly communicated

to the defense, the Florida Supreme Court’s decision that the information was not

material, and that a Brady violation had not occurred, did not amount to an

adjudication that was contrary to, or an unreasonable application of, the Supreme

Court’s Brady holding.

                                               B.

       Claim (2) alleges, in brief, that the State violated Brady or Giglio by

withholding a promise it made to Luis “behind closed doors” to assist him in

obtaining parole and allowing him to testify falsely to the contrary. Without



Doc. 16-143, at 22–24. In exchange for Luis’s testimony, the agreement provided that State would
accept pleas to three counts of second degree murder and armed burglary and concurrent
sentences of life imprisonment. The State Attorney also agreed
       to directly communicate with the proper authorities, in writing, to notify them of
       the terms of this agreement; and that the defendant has fully co-operated, pursuant
       to these terms, when he has testified against [Petitioner]. The length of actual
       sentence served, however, shall be in the exclusive control of the Department of
       Corrections. There is also no promise, express or implied, that the defendant will
       serve any specified portion of any of these prison sentences.
Doc. 16-143, at 26.


                                               65
                 Case: 11-13273   Date Filed: 06/30/2014     Page: 66 of 72


referring to the Circuit Court’s rationale in rejecting the claim, the Florida Supreme

Court searched the record for evidence to support the claim and found none. The

court acknowledged that Luis testified in the Rule 3.850 proceeding that, based on

conversations he had in the State Attorney’s office behind closed doors, he

“thought” he would be receiving assistance in obtaining parole, but he provided no

specifics beyond what was provided in the plea agreement. 51 Petitioner points to

nothing in the record beyond the plea agreement that could have constituted an

additional promise of assistance. Petitioner therefore fails to provide us with a

reason why the Florida Supreme Court’s denial of the claim should not be afforded

AEDPA deference.

                                            C.

       Claim (3) involves the Sirvas letters. After deciding that the letters should

have been disclosed under Brady, the Florida Supreme Court concluded that the

letters were not material. The main reason they were not was that Sirvas did not

know anything about the murders and merely assumed that because Luis had taken

a plea, he would lie if he testified against Petitioner at his trial. In short, his

assumption lacked probative value. Petitioner does not explain why the court’s



       51
            See supra note 50.


                                            66
                Case: 11-13273        Date Filed: 06/30/2014    Page: 67 of 72


materiality decision was wrong or how, under Florida law, Sirvas would be

permitted to state his assumption to impeach Luis’s statement that he intended to

tell the truth when called to testify at Petitioner’s trial. Absent the admissibility of

Sirvas’s statement as impeachment, a Brady violation could not have occurred. As

such, Petitioner is not entitled to relief on this claim.

                                                 D.

      Claim (4) is that the prosecution, in violation of the Brady rule, withheld two

letters Detectives Crawford and Smith wrote that could have impeached

Crawford’s hearsay testimony in which he repeated statements Alejandro Lago, a

jailhouse informant, made to Crawford in September and December 1993 to the

effect that Petitioner admitted to Lago that he did not need the medication

prescribed for his mental illness. The first letter, written to “To whom it may

concern” on May 22, 1995, stated that Lago had provided assistance to the Metro-

Dade Police Department in “several investigations,” that it had “always been

correct and accurate,” that he had always passed a polygraph test and had “been

truthful,” and that he would be testifying in these matters “in the next couple of

years.” 52 Doc. 16-136, at 65. We do not know what Detective Smith said in the



      52
           The letter made no reference to Petitioner’s case.


                                                 67
               Case: 11-13273        Date Filed: 06/30/2014        Page: 68 of 72


second letter, written to “To whom it may concern” in February 1996, but assume

that it conveyed the same message as the May 22 letter. 53 Petitioner argues that the

letters “show[ed] that Lago received consideration in exchange for his assistance

and that the results of the polygraph test . . . were considered suspect and that if the

jury had been made aware of this information, the jury might have rejected the

statements of Lago” presented through Crawford’s testimony. Rodriguez II, 39 So.
3d at 294 (footnote omitted).

       The Florida Supreme Court noted that “to prevail on a Brady claim,

[Petitioner] must show: (1) that favorable evidence—either exculpatory or

impeaching, (2) was willfully or inadvertently suppressed by the State, and (3)

because the evidence was material, [he] was prejudiced.” Id. (internal quotation

marks omitted). The court concluded that the letters were not material for two

reasons. First, there were “substantial questions as to whether Lago had been

promised any benefits for his assistance before [Petitioner’s] trial and whether the

polygraph would have led to any favorable evidence.” 54 Id. Putting those



       53
         The second letter was introduced as an exhibit to Smith’s testimony during the Rule
3.850 proceedings, but it is not part of the record in this appeal.
       54
             The court noted that in Florida, “polygraph evidence is generally inadmissible [but] the
issue . . . focus[ed] on for purposes of determining a Brady violation is whether the evidence
would lead to admissible substantive or impeachment evidence.” Rodriguez II, 39 So. 3d at 294
n.13 (ellipses in original) (internal quotation marks omitted).


                                                 68
                Case: 11-13273       Date Filed: 06/30/2014       Page: 69 of 72


questions aside, the court found that “the admission of the testimony was harmless

beyond a reasonable doubt given the number of strong aggravators in this case and

the conflicting testimony as to [Petitioner’s] mental health, including some

testimony that he was a malingerer.” Id. at 294–95 (quoting Rodriguez I, 753 So.
2d at 454). The District Court concluded that the Florida Supreme Court, in

finding that the withholding of the letters was not material, “properly analyzed

[Brady] and made a reasonable application of that law to the facts.” Rodriguez III,

2011 WL 1827899 at 34. We agree. Petitioner failed to establish a Brady

violation for the reason the Florida Supreme Court gave and because the letters

would not have provided defense counsel with any information they did not

already have at their disposal when Crawford took the witness stand in the penalty

phase of Petitioner’s trial.

      What information did the letters contain that defense counsel did not already

have after they took Lago’s deposition on April 22, 1996, four and a half months

prior to Petitioner’s trial? Here is what they learned from Lago.

      Lago was in a Florida prison serving a lengthy sentence for attempted first

degree murder.55 He was thirty-five years old, a “resident alien” who had come to



      55
           Lago had been sentenced for that offense on a plea of guilty in 1994.


                                                69
                Case: 11-13273        Date Filed: 06/30/2014        Page: 70 of 72


the United States from Cuba in 1962. By the time he was thirty, he had been

arrested at least fifteen times and convicted of seven felonies, and he had done time

in prison. Lago met Petitioner on September 7, 1993, in the Metro-Dade County

Jail. Both were pretrial detainees; Lago had been charged with attempted first

degree murder, and Petitioner had been charged with three murders. Both were

confined to one-person “safety cells.”56 They met that September day on the

“recreation yard” during a routine one-hour session. Unbeknownst to Petitioner,

Lago was a jailhouse snitch. With the exception of identifying the incriminating

information he provided the Metro-Dade Police and the FBI, Lago answered in full

all the questions defense counsel asked him about his cooperation with law

enforcement as an informant. He told counsel that he had seen TV news reports

about the murder charges lodged against Petitioner, and that this gave him all he

needed to engage in conversation with Petitioner about Petitioner’s situation.

Within two days, Petitioner told him he was “serving 40 years, that he [wasn’t]

worrying about this because . . . every institution that he go he’s planning to play

that he’s crazy.” Doc. 16-77, at 91–92. Petitioner informed Lago that he was

being treated for a mental condition and had been prescribed medication. But, said



      56
           Lago was on the eighth floor of the Jail; Petitioner was on the ninth floor.


                                                 70
              Case: 11-13273     Date Filed: 06/30/2014     Page: 71 of 72


Petitioner, “I ain’t taking it. I’m just making them believe I’m taking the

medication.” Doc. 16-77, at 92. Petitioner gave Lago the medication, usually for

cigarettes. This went on for two months.

      Given Lago’s performance on deposition, and no doubt due to his lengthy

criminal record, Laeser informed defense counsel that the State would not be

calling Lago to testify in the guilt phase of Petitioner’s trial to rebut the expert

opinion testimony defense counsel would be presenting concerning Petitioner’s

mental condition. Laeser introduced the jury to the information Lago had provided

by calling Crawford to the stand instead. Crawford told the jury what Lago said on

deposition. Defense counsel could have cross-examined Crawford and, with

leading questions, made the jury aware of Lago’s extensive criminal record and his

consistent attempts to curry favor with law enforcement by snitching on those, like

Petitioner, he became close to while in custody. The question becomes: what

additional information, if any, would the letters have provided defense counsel as

they faced Crawford on cross-examination?

      The letters would have informed counsel that Lago was a jailhouse snitch,

who had “assisted [the Metro-Dade Police] with several investigations.” Doc. 16-

136, at 65. Counsel already knew that, from questioning Lago on deposition. The

letters would have informed them that the information Lago provided was “always

. . . correct and accurate.” Doc. 16-136, at 65. Counsel knew that, too. The letters
                                           71
             Case: 11-13273      Date Filed: 06/30/2014    Page: 72 of 72


would have informed counsel that Crawford and Smith were telling “To whom it

may concern” that they would “greatly appreciate[ ]” “whatever consideration”

they could “extend to Mr. Lago.” Doc. 16-136, at 65. This was implicit in Lago’s

deposition testimony. Finally, the letters would have informed counsel that Lago

had taken and passed several polygraph tests. That was known to counsel as well.

      In short, the letters added almost nothing to the information counsel obtained

from Lago on April 22, 1996. They could have brought before the jury in cross-

examining Crawford the same information they could have developed had they

called Lago as a witness and examined him, as an adverse witness, with the same

leading questions they could have asked Crawford. They chose not to cross-

examine Crawford. Any prejudice Petitioner may have suffered was due not to the

withheld letters, but to counsels’ decision to forego the cross-examination. As the

Florida Supreme Court reasonably found, the letters were not material.

                                          IV.

      We have carefully considered the record in this case, the claims set out in the

certificate of appealability, and the parties’ submissions in their briefs and at oral

argument. We conclude that the District Court properly denied the claims and

therefore AFFIRM its judgment.

      SO ORDERED.


                                           72